--------------------------------------------------------------------------------

 
Exhibit 10.1
 
SECURITIES EXCHANGE AGREEMENT
 
THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”) dated as of March 16, 2007
by and among Tia V, Inc., a Delaware corporation having its principal office at
7325 Oswego Road , Suite D, Liverpool, New York, 13090 (“Issuer”), Mary
Passalaqua, the sole and controlling shareholder of Issuer, having an office at
7325 Oswego Road , Suite D, Liverpool, New York, 13090 (“Issuer Shareholder”),
Vidatech Kft., a limited liability company organized and existing under the laws
of the Hungarian Republic, with its registered office at 1095 Budapest,
Soroksari ut 94-96, Hungary, (the “Company”), and the equity owners of Company,
each of whom is set forth on the signature page of this Agreement (“Company
Equityholders ”).
 
RECITALS
 
WHEREAS, the Company Equityholders currently own all of the issued and
outstanding equity interests of the Company, constituting an aggregate of HUF
3,000,000 (the “Company Equity Interests”) constituting all of the Company’s
registered equity capital (the “Company Equity”); and
 
WHEREAS, Issuer is a reporting issuer pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); and


WHEREAS, the Issuer Shareholder owns all of the Issuer’s issued and outstanding
common stock and has entered into this Agreement for the purpose of making
certain representations, warranties, covenants, indemnifications and agreements;
and
 
WHEREAS, the Company Equityholders wish to sell, and Issuer wishes to acquire,
all of the issued and outstanding Company Equity in exchange for Issuer's
issuance of a total of 33,300,000 shares of its common stock, $0.0001 par value
per share (the “Common Stock”) to the Company Equityholders, all as set forth on
Exhibit 1.1 hereto, subject to and upon the terms and conditions hereinafter set
forth herein (such exchange being herein referred to as the “Reorganization”);
and


WHEREAS, as a result of the consummation of the Reorganization the Issuer
Shareholder will no longer control the business and/or corporate affairs of
Issuer; and


   WHEREAS, the respective Boards of Directors of the Issuer and the Company
deem it advisable and in the best interests of respectively, the Issuer and the
Company, that the Reorganization is effected pursuant to the terms and
conditions of this Agreement.


NOW THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1

--------------------------------------------------------------------------------



ARTICLE 1
SECURITIES EXCHANGE
 
1.1   Agreement to Exchange Securities. Subject to the terms and upon the
conditions set forth herein, Company Equityholders agree to sell, assign,
transfer and deliver to Issuer, and Issuer agrees to purchase from Company
Equityholders, at the Closing, all of the Company Equity Interests, in exchange
for the issuance by Issuer, at the Closing, the Exchange Shares (as defined in
Section 1.3(b) hereof) to Company Equityholders, in individual amounts specified
on Exhibit 1.1 hereto.
 
1.2   Closing. The closing of the Reorganization (the “Closing”) shall take
place at the offices of Sierchio Greco & Greco, 720 Fifth Avenue, New York, New
York at 10:00 a.m., local time, on such date as is promptly as practicable
following satisfaction or waiver of the conditions set forth in Articles 6 and 7
hereof, or on such other date or at such other time and place as may be agreed
to by the Company and Issuer (“Closing Date”).
 
1.3   Closing Deliveries. At the Closing, the following deliveries shall be
made:
 
(a)   Company Equity Interests. Each Company Equityholder shall deliver to
Issuer any certificate(s) evidencing the Company Equity Interests owned by such
Company Equityholder as more fully set forth on Exhibit 1.1 hereto (“Company
Certificates”), along with duly executed assignments, substantially in the form
of Exhibit 1.3(a) hereto, of such Company Equity Interests, in order to
effectively vest in Issuer all right, title and interest in and to the Company
Equity Interests owned by such Company Equityholder. From time to time after the
Closing Date, and without further consideration, each Company Equityholder shall
execute and deliver such other instruments of transfer and take such other
actions as Issuer may reasonably request in order to more effectively transfer
to Issuer the securities intended to be transferred hereunder and as otherwise
required to effectively register such transfer with the applicable Authorities
(as defined below) including, but not limited to, the Republic of Hungary.
 
(b)   Exchange Shares. Issuer shall issue to the Company Equityholders original
certificates evidencing and representing 33,300,000 shares of Common Stock ( the
“Exchange Shares”) and deliver the Exchange Shares for forwarding to Dr. Gabor
Szilagyi, the Company’s counsel in the Republic of Hungary (hereinafter, the
“Exchange Agent”) to be distributed by the Exchange Agent in accordance with the
provisions of Section 6.8 of this Agreement. The Exchange Shares shall be in
form and substance satisfactory to the Company Equityholders, in order to vest
effectively in each Company Equityholder and each such designee its respective
right, title and interest in and to the Exchange Shares, all as more fully set
forth on Exhibit 1.1 hereto.


(c)   Separation and Release Agreement. Each of the Issuer and the Issuer
Shareholder shall deliver a duly executed Separation and Release Agreement
substantially in the form of Exhibit 1.3 (c) hereto.

2

--------------------------------------------------------------------------------



(d)   Non-Negotiable Promissory Note. The Issuer shall issue to the Issuer
Shareholder a duly executed non-negotiable promissory note (the “Promissory
Note”) substantially in the form of Exhibit 1.3(d) hereto. The Promissory Note
shall be in the principal amount of $250,000 and shall be due and payable one
year following the Closing Date. The Promissory Note shall accrue interest at
the prime rate as reported by the Wall Street Journal’s Bank Survey on the day
immediately preceding the Closing Date. 


(e)   Certificate of Amendment. The Issuer shall deliver a duly authorized and
executed certificate of Amendment to its certificate of incorporation in form
for filing with the Secretary of State of the State of Delaware for the purpose
of effecting the change of the Issuer’s name as contemplated by Section 6.5
hereof.


(f)    Other Documents. Each of the Company, Issuer, Issuer Shareholder, and
each Company Equityholder shall receive, in a form and substance reasonably
satisfactory to it, all certificates and other documents, instruments and
writings to evidence the transactions contemplated by this Agreement from any
other party hereto as it may reasonably request.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Issuer that the following are
correct and complete as of the date hereof, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case the Company represents and warrants to Issuer that such
representations and warranties were true, correct and complete with respect to
such date or period:
 
2.1   Corporate Organization, Standing, Power. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the Republic of Hungary with the requisite limited liability company
power and authority to carry on its business as it is now being conducted and to
own, operate and lease its properties and assets, is duly qualified or licensed
to do business as a foreign company in good standing in every other jurisdiction
in which the character or location of the properties and assets owned, leased or
operated by it or the conduct of its business requires such qualification or
licensing, except in such jurisdictions in which the failure to be so qualified
or licensed and in good standing would not, individually or in the aggregate,
have a Material Adverse Effect (as defined in Section 10.15 hereof) on the
Company.
 
2.2   Capitalization; Subsidiaries.
 
(a) The Company Equity Interests constitute all of the issued and outstanding
Company Equity and are owned by the Company Equityholders set forth as
signatories to this Agreement. All of the Company Equity Interests have been
duly authorized and are validly issued, fully paid and non-assessable and are
without preemptive rights. Other than as contemplated by this Agreement, there
is no subscription, option, warrant, call, right, contract, agreement,
commitment, understanding or arrangement to which the Company is a party, or by
which it is bound, with respect to the future issuance, sale, delivery or
transfer of the capital securities of the Company, including any right of
conversion or exchange under any security or other instrument. There are no
restrictions on the transfer, sale or other disposition of the Company Equity
(including the Company Equity Interests) contained in the Company’s formation
and governing documents or under the terms of any agreement to which the Company
is party. No equity securities of the Company have been registered under
foreign, state or federal securities laws. All of the Company Equity Interests
have been issued pursuant to an appropriate exemption from the registration
requirements of the Securities Act of 1933, as amended (“Securities Act”) and
from all applicable registration or qualification requirements of the various
U.S. states and foreign jurisdictions.

3

--------------------------------------------------------------------------------



(b) Except as set forth on Exhibit 2.2 (b) hereto, the Company does not own, and
has never owned, directly or indirectly, any equity interest in any individual,
domestic or foreign corporation (including any non-profit corporation), general
or limited partnership, a limited liability company, joint venture, estate,
trust, association, organization, labor union, or other entity (collectively, a
“Person”).
 
2.3   Authorization. The Company has all requisite power and authority to enter
into, execute, deliver, and perform its obligations under this Agreement. This
Agreement has been duly and validly executed and delivered by the Company and is
the valid and binding legal obligation of the Company enforceable against the
Company in accordance with its terms, subject to bankruptcy, moratorium,
principles of equity and other limitations limiting the rights of creditors
generally.
 
2.4   Non-Contravention. Neither the execution, delivery, and performance of
this Agreement, nor the consummation of the transactions contemplated herein, in
each case by the Company, will:
 
(a) violate, contravene or be in conflict with any provision of the articles of
association or memorandum of association of the Company ;
 
(b) be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to any right of termination, cancellation, imposition of fees or
penalties under any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise, permit, instrument or other
agreement or obligation to which the Company is a party or by which the Company
or any of the Company's properties or assets are or may be bound, other than any
conflict, default, acceleration, termination, fee or penalty that will not,
individually or in the aggregate, have a Material Adverse Effect on the Company;
 
(c) result in the creation or imposition of any pledge, lien, security interest,
restriction, option, claim or charge of any kind whatsoever (“Encumbrances”)
upon any property or assets of the Company under any debt, obligation, contract,
agreement or commitment to which the Company is a party or by which the Company
or any of the Company's assets or properties are bound, other than any
Encumbrances that will not, individually or in the aggregate, have a Material
Adverse Effect on the Company; or

4

--------------------------------------------------------------------------------



(d) materially violate any statute, treaty, law, judgment, writ, injunction,
decision, decree, order, regulation, ordinance or other similar authoritative
matters (referred to herein individually as a “Law” and collectively as “Laws”)
of any foreign, federal, state or local governmental or quasi-governmental,
administrative, regulatory or judicial court, department, commission, agency,
board, bureau, instrumentality or other authority (referred to herein
individually as an “Authority” and collectively as “Authorities”).
 
2.5   Consents and Approvals. No consent, approval, order or authorization of or
from, or registration, notification, declaration or filing with (“Consent”) of
any Person, including any Authority, is required in connection with the
execution, delivery or performance of this Agreement by the Company or the
consummation by the Company of the transactions contemplated herein, other than
any Consent which, if not made or obtained, will not, individually or in the
aggregate, have a Material Adverse Effect on the Company and other than any
Consents which have been obtained.
 
2.6   Compliance With Law; Permits and Other Operating Rights. The assets,
properties, business and operations of the Company are and have been in
compliance in all respects with all Laws applicable to its respective assets,
properties, business and operations, except where the failure to comply would
not have a Material Adverse Effect on the Company. The Company possesses all
permits, licenses and other authorizations from all Authorities necessary to
permit it to operate its business in the manner in which it presently is
conducted and the consummation of the transactions contemplated by this
Agreement will not prevent the Company from being able to continue to use such
permits and operating rights, except where any such failure would not have a
Material Adverse Effect on the Company. The Company has not received written
notice of any violation of any such applicable Law or is in default with respect
to any order, writ, judgment, award, injunction or decree of any Authority.
 
2.7   Issuance of Common Stock. To the Company's knowledge, as of the date of
this Agreement and as of the Closing Date, no facts or circumstances exist or
will exist that could cause the issuance of Exchange Shares pursuant to the
Reorganization to fail to meet an exemption from the registration requirements
of Section 5 of the Securities Act afforded by Section 4(2) of the Securities
Act and/or Regulations D and S, as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the Securities Act.
 
2.8   Books and Records. The books of account, minute books, equity ownership
record books, and other material records (collectively, the “Company Records”)
of the Company are complete and correct in all material respects and have been
maintained in accordance with reasonable business practices and reflect all
actions by the Company requiring the approval of its managers and/or Company
Equityholders. The minute books of the Company contain accurate and complete
records of all formal meetings held of, and limited liability company action
taken by, the Company Equityholders, the managers and committees of the managers
of the Company. True and correct copies of the Company Records have been
delivered by the Company to the Issuer. Except as set forth on Exhibit 2.8
hereto, the Company Records have not been amended or modified since December 31,
2006. 

5

--------------------------------------------------------------------------------



2.9   Litigation. There is no legal, administrative, arbitration, or other
proceeding, suit, claim or action of any nature or investigation, review or
audit of any kind, or any judgment, decree, decision, injunction, writ or order
pending, noticed, scheduled, or, to the knowledge of the Company, threatened or
contemplated by or against or involving the Company, its assets, properties or
business or its directors, officers, agents or employees (but only in their
capacity as such), whether at law or in equity, before or by any person or
entity or Authority, or which questions or challenges the validity of this
Agreement or any action taken or to be taken by the parties hereto pursuant to
this Agreement or in connection with the transactions contemplated herein.


2.10   Buildings, Plants and Equipment. The buildings, plants, structures and
material items of equipment and other personal property owned or leased by the
Company are in all respects material to the Company’s business or financial
condition, taken as a whole, in good operating condition and repair (ordinary
wear and tear excepted) and are adequate in all such respects for the purposes
for which they are being used. The Company has not received notification that
any of its properties are in violation of any applicable building, zoning,
anti-pollution, health, safety or other law, ordinance or regulation in respect
of their buildings, plants or structures or their operations, which violation is
likely to have a Material Adverse Effect on the Company’s business or financial
condition taken as a whole.


2.11   Title to Properties. the Company owns all of its material properties and
assets they purport to own (real, personal and mixed, tangible and intangible),
including, without limitation, all the material properties and assets reflected
in the Company’s Financial Statements (as defined below) and all the material
properties and assets purchased or otherwise acquired by the Company since the
date of the Company’s Financial Statements. All properties and assets reflected
in the Company’s Financial Statements are free and clear of all material
encumbrances and are not, in the case of real property, subject to any material
rights of way, building use restrictions, exceptions, variances, reservations or
limitations of any nature whatsoever except, with respect to all such properties
and assets, (a) mortgages or security interests shown on the Company’ Financial
Statements as securing specified liabilities or obligations, with respect to
which no default (or event which, with notice or lapse of time or both, would
constitute a default) exists, (b) mortgages or security interests incurred in
connection with the purchase of property or assets after the date of the
Company’ Financial Statements (such mortgages and security interests being
limited to the property or assets so acquired), with respect to which no default
(or event which, with notice or lapse of time or both, would constitute a
default) exists, (c) as to real property, (i) imperfections of title, if any,
none of which materially detracts from the value or impairs the use of the
property subject thereto, or impairs the operations of the Company and (ii)
zoning laws that do not impair the present or anticipated use of the property
subject thereto, and (d) liens for current taxes not yet due. The properties and
assets of the Company include all rights, properties and other assets necessary
to permit the Company to conduct its businesses in all material respects in the
same manner as it is conducted on the date of this Agreement.

6

--------------------------------------------------------------------------------



2.12   No Condemnation or Expropriation. Neither the whole nor any portion of
the property or leaseholds owned or held by the Company is subject to any
governmental decree or order to be sold or is being condemned, expropriated or
otherwise taken by any governmental body or other person with or without payment
of compensation therefor, which action is likely to have a Material Adverse
Effect on the Company’s business or financial condition taken as a whole.


2.13   Financial Statements. The Company’s financial statements and notes
previously delivered to Issuer (the "Company Financial Statements") fairly
present the consolidated financial condition of the Company as at the respective
dates thereof and for the periods therein referred to, all in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved, except as set forth in the notes thereto, and shall be capable
of being utilized in any SEC filing in compliance with Rule 310 of Regulation
S-B promulgated under the Securities Act.


2.14   Contracts and Commitments. The Company is not a party to any:


(a)   Contract or agreement (other than purchase or sales orders entered into in
the ordinary course of business) involving any liability of more than $50,000
and not cancelable by it (without liability to it) within 60 days. The Company
has delivered to Issuer copies of any and all material agreements, arrangements,
contracts or other matters relating to the Company.


(b)   Lease of personal property involving annual rental payments in excess of
$50,000 and not cancelable by it (without liability to it) within 90 days;


(c)   Employee bonus, stock option or stock purchase, performance unit,
profit-sharing, pension, savings, retirement, health, deferred or incentive
compensation, insurance or other material employee benefit plan (as defined in
Section 2(3) of ERISA) or program for any of the employees, former employees or
retired employees of the Company;


(d)   Commitment, contract or agreement that is currently expected by the
management of the Company to result in any material loss upon completion or
performance thereof;


(e)   Contract, agreement or commitment, that is material to the business of the
Company, with any officer, employee, agent, consultant, advisor, salesman, sales
representative, value added reseller, distributor or dealer; or

7

--------------------------------------------------------------------------------



(f)   Employment agreement or other similar agreement that contains any
severance or termination pay, liabilities or obligations.


All such contracts and agreements are in full force and effect. The Company is
not in breach or violation of, or in default under, any agreement, instrument,
indenture, deed of trust, commitment, contract or other obligation of any type
to which it is a party or is or may be bound that relates to its business or to
which any of its assets or properties is subject, the effect of which breach,
violation or default is likely to have a Material Adverse Effect on the business
or financial condition of the Company.


2.15   Labor Relations. The Company is not a party to any collective bargaining
agreement. Except for any matter which is not likely to have a Material Adverse
Effect on the business or financial condition of the Company, (a) the Company is
in compliance with all applicable laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and the
Company is not engaged in any unfair labor practice, (b) there is no unfair
labor practice complaint against the Company pending before the National Labor
Relations Board or similar foreign government agency, (c) there is no labor
strike, dispute, slowdown or stoppage actually pending or threatened against the
Company, (d) no representation question exists respecting the employees of the
Company, (e) the Company has not experienced any strike, work stoppage or other
labor difficulty, and (f) no collective bargaining agreement relating to
employees of any of the Company is currently being negotiated.


2.16   Employee Benefit Plans. The Company does not have any pension plan,
profit sharing or similar employee benefit plan.


2.17   Tax Matters. The Company has duly filed when due all tax reports and
returns in connection with and in respect of its business, assets and employees,
and has timely paid and discharged all amounts shown as due thereon. The Company
has not received any notice of any tax deficiency outstanding, proposed or
assessed against or allocable to it, and has not executed any waiver of any
statute of limitations on the assessment or collection of any tax or executed or
filed with any Authority any agreement now in effect extending the period for
assessment or collection of any taxes against it.


2.18   Environmental Matters. At all times prior to the date hereof, the Company
has complied in all material respects with applicable environmental laws,
orders, regulations, rules and ordinances relating to its business, properties
and assets, the violation of which would have a Material Adverse Effect on the
business or financial condition of the Company or which would require a payment
by the Company in excess of $50,000 in the aggregate, and which have been duly
adopted, imposed or promulgated by any legislative, executive, administrative or
judicial body or officer of any governmental agency. The environmental licenses,
permits and authorizations that are material to the operations of the Company
are in full force and effect.


2.19   Absence of Certain Commercial Practices. the Company has not, directly or
indirectly, paid or delivered any fee, commission or other sum of money or item
of property, however characterized, to any finder, agent, government official or
other party, in the United States or any other country, which is in any manner
related to its business or operations, which it knows or has reason to believe
to have been illegal under any federal, state or local laws of the United States
or any other country having jurisdiction; and the Company has not participated,
directly or indirectly, in any boycotts or other similar practices affecting any
of its actual or potential customers in violation of any applicable law or
regulation.

8

--------------------------------------------------------------------------------



2.20   Proprietary Rights. The Company owns or possesses or has adequate
licenses or other rights to use, and has taken all action reasonably necessary
to protect, all intellectual property necessary for its business as now
conducted and as proposed to be conducted without, to the best of its knowledge,
any conflict with or infringement of the rights of others. A list of all
intellectual property of the Company has been delivered to Issuer. There are no
outstanding options, licenses or agreements of any kind relating to the
foregoing, nor is the Company bound by or a party to any options, licenses or
agreements of any kind with respect to the intellectual property of any other
person or entity. The Company has not received any communications alleging that
it has violated, or by conducting its business would violate, any of the
intellectual property rights of any other person or entity, nor is the Company
aware of any basis for the foregoing. The Company is not aware that any of its
employees or contractors are obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of such employee’s or contractor’s best efforts to
promote its interests, or that would conflict with the business of the Company
as presently conducted.


2.21   Borrowing and Guarantees. Except as set forth on the Financial
Statements, the Company (a) has no indebtedness for borrowed money, (b) is not
lending or committed to lend any money (except for advances to employees in the
ordinary course of business and as otherwise previously disclosed in writing to
Issuer), and (c) is not a guarantor or surety with respect to the obligations of
any Person.


2.22   Marketability of Title. Except as provided for in the Company’s Financial
Statements, the Company has, and on the Closing Date will have, good and
marketable title to all of their respective furniture, fixtures, equipment and
other assets as set forth in the Company’s Financial Statements, and such assets
are owned free and clear of all security interests, pledges, liens, restrictions
and encumbrances of every kind and nature.


2.23   Payments and Distributions. Through the Closing Date there will be (i) no
bonuses or extraordinary compensation to any of the officers, directors,
members, managers or Company Equityholders of the Company, (ii) no loans made to
or any other transactions with any of the officers, directors, members, managers
or Company Equityholders of the Company or their families (except as previously
disclosed in writing to Issuer), and (iii) no dividends or other distributions
declared or paid by the Company.


2.24   Related Party Transactions. The Company does not engage in business with
any person or entity in which any of its officers, directors or other affiliates
have a material equity interest. No affiliate of the Company owns any property,
asset or right, which is material to the business of the Company. There are, and
on the Closing Date there will be, no loans, leases or other Contracts
outstanding between the Company and any affiliate, other than such Contracts as
have been approved in writing by Issuer.

9

--------------------------------------------------------------------------------



2.25   [INTENTIONALLY OMITTED.]
 
2.26   Subject of Legal Proceedings. During the past five (5) year period none
of the Company, nor any of its officers or directors, nor any person intended
upon consummation of the transactions contemplated herein to become an officer
or director of Issuer or any successor entity or subsidiary, has been the
subject of:
 


(a)a petition under the Federal bankruptcy laws or any other insolvency or
moratorium law or has a receiver, fiscal agent or similar officer been appointed
by a court for the business or property of the Company or such person, or any
partnership in which the Company or any such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which the Company or any such person was an executive officer at
or within two years before the time of such filing;


(b) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations which do not relate to driving
while intoxicated or driving under the influence);


(c) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining the Company or any such person from, or otherwise limiting, the
following activities:


(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;


(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of Federal, state or
other securities laws or commodities laws;


(d) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any Federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of the Company or any such
person to engage in any activity described in the preceding sub-paragraph, or to
be associated with persons engaged in any such activity;

10

--------------------------------------------------------------------------------



(e) a finding by a court of competent jurisdiction in a civil action or by the
SEC to have violated any securities law, regulation or decree and the judgment
in such civil action or finding by the SEC has not been subsequently reversed,
suspended or vacated; or


(f) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding by the Commodity Futures
Trading Commission has not been subsequently reversed, suspended or vacated.


2.22   No Material Adverse Change. Since the date of the Company’s Financial
Statements, there has not been any material adverse change in the business or
financial condition of the Company taken as a whole, nor has the Company
incurred any material indebtedness.


2.23   Accuracy of Information. No representation or warranty made by the
Company in this Agreement or in any agreement or certificate furnished or to be
furnished to Issuer at the Closing by or on behalf of the Company in connection
with any of the transactions contemplated by this Agreement contains or will
contain any untrue statement of material fact or omit any material fact
necessary in order to make the statements herein or therein not misleading in
light of the circumstances in which they are made, and all of the foregoing
completely and correctly present the information required or purported to be set
forth herein or therein.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY EQUITYHOLDERS
 
Each Company Equityholder, severally and not jointly, represents, warrants and
covenants to Issuer with respect to itself that the following are correct and
complete as of the date hereof, except insofar as the representations and
warranties relate expressly and solely to a particular date or period, in which
case each Company Equityholder, severally and not jointly, represents, warrants
and covenants to Issuer that such representations and warranties were true,
correct and complete with respect to such date or period:
 
3.1   Power and Authority. The Company Equityholder has all requisite power and
authority, or legal capacity, as the case may be, to enter into and to carry out
all of the terms of this Agreement and all other documents executed and
delivered in connection herewith (collectively, the “Documents”). Any action on
the part of the Company Equityholder necessary for the authorization, execution,
delivery and performance of the Documents by the Company Equityholder has been
taken and no further authorization on the part of the Company Equityholder is
required to consummate the transactions provided for in the Documents. When
executed and delivered by the Company Equityholder, the Documents shall
constitute the valid and legally binding obligation of the Company Equityholder
enforceable in accordance with their respective terms, subject to bankruptcy,
moratorium, principles of equity and other limitations limiting the rights of
creditors generally. Each Company Equityholder who is a natural person is over
the age of 21, has not been declared incompetent, and has the right to execute,
deliver and perform this Agreement and the other Documents contemplated herein
without the consent or joinder of any other Person or Authority.

11

--------------------------------------------------------------------------------



3.2   Ownership of and Title To Securities. The Company Equityholder will
transfer to Issuer good and marketable title to the Company Equity which it owns
or will own, free and clear of all pledges, security interests, mortgages,
liens, claims, charges, restrictions or encumbrances, except for any
restrictions imposed by United States federal or state securities Laws.
 
3.3   Investment and Related Representations.
 
(a)  Securities Laws Compliance. The Company Equityholder is aware that neither
the Exchange Shares nor the offer or sale thereof to the Company Equityholder
has been registered under the Securities Act, or under any state or foreign
securities Laws. The Company Equityholder understands that the Exchange Shares
it will receive will be characterized as “restricted” securities under United
States federal securities Laws inasmuch as they are being acquired in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Company
Equityholder agrees that the Company Equityholder will not sell all or any
portion of Exchange Shares except pursuant to Regulations D or S under the
Securities Act, pursuant to registration under the Securities Act or pursuant to
an other available exemption from registration under the Securities Act, and
will not engage in hedging transactions with regard to the Exchange Shares
unless in compliance with the Securities Act. The Company Equityholder
understands that each certificate for Exchange Shares issued to the Company
Equityholder or to any subsequent transferee shall bear a legend substantially
as set forth below, and that Issuer shall refuse to transfer the Exchange Shares
except in accordance with such restrictions:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “1933 ACT”) OR ANY STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT WITH RESPECT TO SUCH SHARES, OR WITH
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER STATING THAT SUCH
SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS BEING MADE IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS; AND
HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT.

12

--------------------------------------------------------------------------------



(b)  Investment Representation. This Agreement is made with the Company
Equityholder in reliance upon the Company Equityholder's representation, which
by the Company Equityholder's execution of this Agreement the Company
Equityholder hereby confirms, that the Exchange Shares to be received by the
Company Equityholder are being acquired pursuant to this Agreement for its own
account, for investment, and not with a view to the resale or distribution
thereof (i) such that the Company Equityholder would be considered an
“underwriter” as such term is defined in the Securities Act, and (ii) unless
pursuant to an effective registration statement or exemption under the
Securities Act.
 
(c)  No Public Solicitation. The Company Equityholder is acquiring the Exchange
Shares after private negotiation and has not been attracted to the acquisition
of the Exchange Shares by any press release, advertising, publication, or other
general solicitation or through any directed selling efforts (as such term is
defined in Regulation S promulgated under the Securities Act) made in the United
States.
 
(d)  Access to Information. The Company Equityholder acknowledges that the
reports (collectively the “SEC Reports”) filed by Issuer with the SEC are
publicly available, and that the Company Equityholder has reviewed the SEC
Reports to the extent that the Company Equityholder deemed necessary and
appropriate in making an investment decision hereunder.
 
(e)  Investor Solicitation and Ability to Bear Risk to Loss. The Company
Equityholder acknowledges the acquisition of the Exchange Shares is a highly
speculative investment, involving a high degree of risk and that he can bear the
economic risk of investment in such securities without producing a material
adverse change in the Company Equityholder's financial condition. The Company
Equityholder otherwise has such knowledge and experience in financial or
business matters that the Company Equityholder is capable of evaluating the
merits and risks of the investment in the Exchange Shares.
 
(f)   Non-U.S. Person Status. Other than those Company Equityholders denoted as
U.S. residents on Exhibit 1.1 hereto, each Company Equityholder is not a “U.S.
Person,” and is not acquiring the Exchange Shares for the account or benefit of
any U.S. Person, and is acquiring the Exchange Shares in an “offshore
transaction,” as those terms are defined in Regulation S. If the Company
Equityholder is not a “US Person, such Company Equityholder further represents,
warrants and acknowledges that the Exchange Shares have not been offered to the
Company Equityholder in the United States and the Persons making the decision to
purchase the Exchange Shares and executing and delivering this Agreement on
behalf of the Company Equityholder were not in the United States when the
decision was made and this Agreement was executed and delivered; the Company
Equityholder will not engage in any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for any of the Exchange Shares; and that neither the Company
Equityholder nor any of his affiliates will directly or indirectly maintain any
short position, purchase or sell put or call options or otherwise engage in any
hedging activities in any of the Exchange Shares or any other Exchange Shares of
the Company until the expiration of the “Distribution Compliance Period” (as
defined in Regulation S), and acknowledges that such activities are prohibited
by Regulation.

13

--------------------------------------------------------------------------------



(e) No Obligation to Register the Exchange Shares. Except as provided in Section
10.5 hereof, the Company Equityholder acknowledges that Issuer has no obligation
or present intention of registering the Exchange Shares for sale by the Company
Equityholders.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF ISSUER
 
Issuer hereby represents and warrants to the Company and the Company
Equityholders that the following are correct and complete as of the date hereof,
except insofar as the representations and warranties relate expressly and solely
to a particular date or period, in which case Issuer represents and warrants to
the Company and the Company Equityholders that such representations and
warranties were true, correct and complete with respect to such date or period:
 
4.1   Corporate Organization, Standing and Power. Issuer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware with the requisite corporate power and authority to carry on its
business as it is now being conducted and to own, operate and lease its
properties and assets, is duly qualified or licensed to do business as a foreign
corporation in good standing in every other jurisdiction in which the character
or location of the properties and assets owned, leased or operated by it or the
conduct of its business requires such qualification or licensing. Complete and
correct copies of Issuer's certificate of incorporation and bylaws have
previously been made available to the Company.
 
4.2    Capitalization; Subsidiaries.
 
(a) Issuer is authorized by its Certificate of Incorporation to issue an
aggregate of 260,000,000 shares of capital stock, of which 250,000,000 are
shares of Common Stock, par value $.0001 per share and 10,000,000 are shares of
Preferred Stock, par value $.0001 per share. Issuer has 2,500,000 shares of
common stock issued and outstanding (the “Issuer Shares”), all of which are
owned of record by the Issuer Shareholder, and no other shares of any class or
series of capital stock issued and outstanding. All of the Issuer Shares have
been duly authorized and are validly issued, fully paid and non-assessable and
are without, and were not issued in violation of, preemptive rights.


The Issuer does not have any outstanding bonds, debentures, notes or other
indebtedness which (i) have the right to vote (or are convertible or exercisable
into securities having the right to vote) on any matter, or (ii) are or will
become entitled to receive any payment in shares or equity as a result of the
consummation of the transactions contemplated herein. Other than as above or as
contemplated by this Agreement, there is no subscription, option, warrant, call,
right, contract, agreement, commitment, understanding or arrangement to which
Issuer is a party, or by which it is bound, with respect to the issuance, sale,
delivery or transfer of the capital securities of Issuer, including any right of
conversion or exchange under any security or other instrument.

14

--------------------------------------------------------------------------------



(b) Issuer does not own, and has never owned, directly or indirectly, any equity
interest in any Person.
 
4.3   Authorization. Issuer has all requisite corporate power and authority to
enter into, execute, deliver, and perform its obligations under this Agreement.
The Board of Directors of Issuer has taken all action required by Law, Issuer's
certificate of incorporation and bylaws or otherwise to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein. This Agreement has been duly and validly
executed and delivered by Issuer and is the valid and binding legal obligation
of Issuer enforceable against Issuer in accordance with its terms, subject to
bankruptcy, moratorium, principles of equity and other limitations limiting the
rights of creditors generally.
 
4.4    Non-Contravention. Neither the execution, delivery and performance of
this Agreement, nor the consummation of the transactions contemplated herein
will:
 
(a) violate any provision of the certificate of incorporation or bylaws of
Issuer; or
 
(b) be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to, any right of termination, cancellation, imposition of fees or
penalties under, any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise, permit, instrument or other
agreement or obligation to which Issuer is a party or by which Issuer or any of
its properties or assets is or may be bound;
 
(c) result in the creation or imposition of any Encumbrance upon any property or
assets of Issuer under any debt, obligation, contract, agreement or commitment
to which Issuer is a party or by which Issuer or any of their respective assets
or properties is or may be bound; or
  
(d) materially violate any Law of any Authority.
 
4.5   Consents and Approvals. No Consent is required by any person or entity,
including any Authority, in connection with the execution, delivery and
performance of this Agreement by Issuer or the consummation of the transactions
contemplated herein, other than any Consent which, if not made or obtained, will
not, individually or in the aggregate, have a Material Adverse Effect on the
business of Issuer, and other than any Consents which have been obtained or are
required pursuant to applicable securities Laws.

15

--------------------------------------------------------------------------------



4.6   Valid Issuance. The Exchange Shares to be issued in connection with this
Agreement have been duly authorized and, when issued and delivered and upon the
delivery of the consideration therefor as provided in this Agreement, will be
validly issued, fully paid and non-assessable and will not be subject to any
restrictions, except those under United States federal and state securities
Laws.
 
4.7   SEC Filings; Financial Statements.
 
(a) All statements, reports, schedules, forms and other documents required to
have been filed by Issuer with the SEC have been so filed on a timely basis. As
of the time it was filed with the SEC (or, if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing): (i) each
of the SEC Reports complied in all material respects with the applicable
requirements of the Securities Act or the Securities Exchange Act of 1934 (the
“Exchange Act”); and (ii) none of the SEC Reports contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(b) The financial statements contained in the SEC Reports: (i) complied as to
form in all material respects with the published rules and regulations of the
SEC applicable thereto; (ii) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered (except as may be indicated in
the notes to such financial statements and, in the case of unaudited statements,
as permitted by Form 10-QSB of the SEC); and (iii) fairly present, in all
material respects, the financial position of Issuer as of the respective dates
thereof and the results of operations of Issuer for the periods covered thereby.
All adjustments considered necessary for a fair presentation of such financial
statements have been included.
 
4.8   No Liabilities. Issuer has no liabilities, obligations, or contingencies
(whether absolute, accrued, or contingent) (each a “Liability” and collectively,
“Liabilities”) except for (i) Liabilities expressly stated in the most recent
balance sheet included in the SEC Reports or the notes thereto and (ii)
Liabilities which do not exceed US$1,000 in the aggregate.


4.9   Assets. The sole assets of Issuer are any cash in any bank account of
Issuer. There are no Encumbrances on any assets of Issuer.
 
4.10   Real Property; Leases. Issuer owns no real property and is not party to
any lease or sublease for any real property or personal property.
 
4.11   Litigation. There is no legal, administrative, arbitration, or other
proceeding, suit, claim or action of any nature or investigation, review or
audit of any kind, or any judgment, decree, decision, injunction, writ or order
pending, noticed, scheduled, or, to the knowledge of Issuer, threatened or
contemplated by or against or involving Issuer, its assets, properties or
business or its directors, officers, agents or employees (but only in their
capacity as such), whether at law or in equity, before or by any person or
entity or Authority, or which questions or challenges the validity of this
Agreement or any action taken or to be taken by the parties hereto pursuant to
this Agreement or in connection with the transactions contemplated herein.

16

--------------------------------------------------------------------------------



4.12   Contracts and Commitments; No Default. Issuer is not a party to, nor are
any of its assets bound by, any contract, oral or written (each, an “Issuer
Contract”), that is not disclosed in the SEC Reports. None of the Issuer
Contracts contains a provision requiring the consent of any party with respect
to the consummation of the transactions contemplated by this Agreement. Issuer
is not in breach, violation or default, however defined, in the performance of
any of its obligations under any of the Issuer Contracts, and no facts and
circumstances exist which, whether with the giving of due notice, lapse of time,
or both, would constitute such breach, violation or default thereunder or
thereof, and, to the knowledge of Issuer, no other parties thereto are in a
breach, violation or default, however defined, thereunder or thereof, and no
facts or circumstances exist which, whether with the giving of due notice, lapse
of time, or both, would constitute such a breach, violation or default
thereunder or thereof.
 
4.13   No Broker or Finder. No broker, finder or investment banker is entitled
to any brokerage, finders or other fee or commission in connection with any of
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of Issuer.
 
4.14   Inter-company and Affiliate Transactions; Insider Interests. Except as
disclosed in the SEC Reports, there are, and during the last three years there
have been, no transactions, agreements or arrangements of any kind, direct or
indirect, between Issuer, on the one hand, and any director, officer, employee,
stockholder, or affiliate of Issuer, on the other hand, including loans,
guarantees or pledges to, by or for Issuer or from, to, by or for any of such
persons, that are currently in effect.
 
4.15   No Adverse Changes. There has been no material adverse change in the
business, financial condition, prospects, assets or operations of Issuer since
December 31, 2006.
 
4.16   Compliance With Law; Permits and Other Operating Rights. The assets,
properties, business and operations of Issuer are and have been in compliance in
all respects with all Laws applicable to Issuer's assets, properties, business
and operations, except where the failure to comply would not have a Material
Adverse Effect on the business of Issuer. Issuer possesses all permits, licenses
and other authorizations from all Authorities necessary to permit it to operate
its business in the manner in which it presently is conducted and the
consummation of the transactions contemplated by this Agreement will not prevent
Issuer from being able to continue to use such permits and operating rights,
except where such failure would not have a Material Adverse Effect on the
business of Issuer. Issuer has not received notice of any violation of any such
applicable Law, and is not in default with respect to any order, writ, judgment,
award, injunction or decree of any Authority.

17

--------------------------------------------------------------------------------



4.17   Taxes. Issuer has duly filed when due all tax reports and returns in
connection with and in respect of its business, assets and employees, and has
timely paid and discharged all amounts shown as due thereon. Issuer has not
received any notice of any tax deficiency outstanding, proposed or assessed
against or allocable to it, and has not executed any waiver of any statute of
limitations on the assessment or collection of any tax or executed or filed with
any Authority any agreement now in effect extending the period for assessment or
collection of any taxes against it.


4.18   Accuracy of Information. No representation or warranty made by Issuer in
this Agreement or in any agreement or certificate furnished or to be furnished
to the Company at the Closing by or on behalf of Issuer in connection with any
of the transactions contemplated by this Agreement contains or will contain any
untrue statement of material fact or omits or will omit to state any material
fact necessary in order to make the statements herein or therein not misleading
in light of the circumstances in which they are made, and all of the foregoing
completely and correctly present the information required or purported to be set
forth herein or therein.
 
 
ARTICLE 5
SEPARATE REPRESENTATIONS AND WARRANTIES OF THE ISSUER SHAREHOLDER
 
The Issuer Shareholder warrants and covenants to and with Issuer, the Company,
and the Company Equityholders with respect to the Issuer Shareholder as follows:
 
5.1   Power and Authority. The Issuer Shareholder has all requisite power and
authority to enter into and to carry out all of the terms of this Agreement and
all other documents executed and delivered in connection herewith (collectively,
the “Documents”). All action on the part of the Issuer Shareholder necessary for
the authorization, execution, delivery and performance of the Documents by the
Issuer Shareholder has been taken and no further authorization on the part of
the Issuer Shareholder is required to consummate the transactions provided for
in the Documents. When executed and delivered by the Issuer Shareholder, the
Documents shall constitute the valid and legally binding obligation of the
Issuer Shareholder enforceable in accordance with their respective terms.
 
5.2.   Ownership of and Title to Securities. The Issuer Shareholder as of the
date hereof is the record owner of all of the Issuer Shares, which constitute
one hundred (100%) of Issuer’s issued and outstanding securities. The Issuer
Shareholder has good and marketable title to the Issuer Shares which she owns,
free and clear of all pledges, security interests, mortgages, liens, claims,
charges, restrictions or encumbrances of any kind, except for any restrictions
imposed by federal or state securities laws.

18

--------------------------------------------------------------------------------



5.3   No Obligation to Register the Issuer Shares. Except as provided in Section
10.5 hereof, the Issuer Shareholder acknowledges that Issuer has no obligation
or present intention of registering the Issuer Shares for sale by the Issuer
Shareholder.


 
ARTICLE 6
COVENANTS OF THE PARTIES
 
6.1   Conduct of Business. Except as contemplated by this Agreement, during the
period from the date of this Agreement to the Closing Date, Issuer shall conduct
its business and operations according to its ordinary and usual course of
business consistent with past practices. Without limiting the generality of the
foregoing, and, except as otherwise expressly provided in this Agreement, prior
to the Closing Date, without the prior written consent of the Company the Issuer
shall not:
 
(a) amend its certificate of incorporation, articles of association, bylaws or
memorandum of association, as the case may be;
 
(b) issue, reissue, sell, deliver, or pledge, or authorize or propose the
issuance, reissuance, sale, delivery or pledge of shares of capital stock of any
class, or securities convertible into capital stock of any class, or any rights,
warrants or options to acquire any convertible securities, or capital stock;
 
(c) adjust, split, combine, subdivide, reclassify or redeem, purchase or
otherwise acquire, or propose to redeem or purchase or otherwise acquire, any
shares of its capital stock, or any of its other securities;
 
(d) declare, set aside or pay any dividend or distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock,
redeem or otherwise acquire any shares of its capital stock or other securities,
or alter any term of any of its outstanding securities;
 
(e) (i) increase in any manner the compensation of any of its directors,
officers or other employees; (ii) pay or agree to pay any pension, retirement
allowance or other employee benefit not required or permitted by any existing
plan, agreement or arrangement to any such director, officer or employee,
whether past or present; or (iii) create or commit itself to any additional
pension, profit-sharing, bonus, incentive, deferred compensation, stock
purchase, stock option, stock appreciation right, group insurance, severance
pay, retirement or other employee benefit plan, agreement or arrangement, or to
any employment agreement or consulting agreement (arising out of prior
employment ) with or for the benefit of any person, or, except to the extent
required to comply with applicable law, amend any of such plans or any of such
agreements in existence on the date of this Agreement;
 
(f) incur, assume, suffer or become subject to, whether directly or by way of
guarantee or otherwise, any Liabilities which, individually or in the aggregate,
exceed US$1,000;

19

--------------------------------------------------------------------------------



(g) make or enter into any commitment for capital expenditures which,
individually or in the aggregate, exceed US$1,000;
 
(h) pay, lend or advance any amount to, or sell, transfer or lease any
properties or assets (real, personal or mixed, tangible or intangible) to, or
enter into any agreement or arrangement with, any of its officers or directors
or any affiliate or associate of any of its officers or directors;
 
(i) terminate, enter into or amend in any material respect any contract,
agreement, lease, license or commitment, or take any action or omit to take any
action which will cause a breach, violation or default (however defined) under
any contract, except in the ordinary course of business and consistent with past
practice;
 
(j) acquire any of the business or assets of any other person or entity;
 
(k) permit any of its current insurance (or reinsurance) policies to be
cancelled or terminated or any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies providing coverage equal to or greater than coverage remaining under
those cancelled, terminated or lapsed are in full force and effect;
 
(l) enter into other material agreements, commitments or contracts not in the
ordinary course of business or in excess of current requirements;
 
(m) initiate, settle or compromise any suit, claim or dispute or threatened
suit, claim or dispute;
 
(n) make any changes in accounting methods or policies or make any change in its
auditors; or
 
(o) agree in writing or otherwise to take any of the foregoing actions or any
action which would make any representation or warranty in this Agreement untrue
or incorrect in any material respect.
 
6.2   Full Access. Throughout the period prior to the Closing, each party shall
afford to the other and its directors, officers, employees, counsel,
accountants, investment advisors and other authorized representatives and
agents, reasonable access to the facilities, properties, books and records of
the party in order that the other may have full opportunity to make such
investigations as it shall desire to make of the affairs of the disclosing
party. Each party shall furnish such additional financial and operating data and
other information as the other shall, from time to time, reasonably request,
including access to the working papers of its independent certified public
accountants; provided, however, that any such investigation shall not affect or
otherwise diminish or obviate in any respect any of the representations and
warranties of the disclosing party.

20

--------------------------------------------------------------------------------



6.3   Confidentiality. Each of the parties hereto agrees that it shall not use,
or permit the use of, any of the information relating to any other party hereto
furnished to it in connection with the transactions contemplated herein
(“Information”) in a manner or for a purpose detrimental to such other party or
otherwise than in connection with the transaction, and that they shall not
disclose, divulge, provide or make accessible (collectively, “Disclose”), or
permit the Disclosure of, any of the Information to any person or entity, other
than their respective directors, officers, employees, investment advisors,
accountants, sources of financing, counsel and other authorized representatives
and agents, except as may be required by judicial or administrative process or,
in the opinion of such party's counsel, by other requirements of Law; provided,
however, that prior to any Disclosure of any Information permitted hereunder,
the disclosing party will first obtain the recipients' agreement to comply with
the provisions of this Section 6.3 with respect to such information.
Notwithstanding the foregoing, the confidentiality obligations of this Section
6.3 will not apply after the Closing to any Information furnished to the Company
or the Company Equityholders regarding Issuer or its business. The term
“Information” does not include any information relating to a party that the
party disclosing such information can show: (i) to have been in its possession
prior to its receipt from another party hereto; (ii) to be now or to later
become generally available to the public through no fault of the disclosing
party; (iii) to have been available to the public at the time of its receipt by
the disclosing party; (iv) to have been received separately by the disclosing
party in an unrestricted manner from a person entitled to disclose such
information; or (v) to have been developed independently by the disclosing party
without regard to any information received in connection with this transaction.
Each party hereto agrees to promptly return to the party from whom it originally
received such information all original and duplicate copies of written materials
containing Information if the Reorganization does not occur. A party hereto
shall be deemed to have satisfied its obligations to hold the Information
confidential if it exercises the same care as it takes with respect to its own
similar information.


6.4   Filings; Consents; Removal of Objections. Subject to the terms and
conditions herein provided, the parties hereto shall use their reasonable best
efforts to take or cause to be taken all actions and do or cause to be done all
things necessary, proper or advisable under applicable Laws to consummate and
make effective, as soon as reasonably practicable, the transactions contemplated
hereby, including without limitation obtaining all Consents of any person or
entity, whether private or governmental, required in connection with the
consummation of the transactions contemplated herein. In furtherance, and not in
limitation of the foregoing, it is the intent of the parties to consummate the
transactions contemplated herein at the earliest practicable time, and they
respectively agree to exert commercially reasonable efforts to that end,
including without limitation: (i) the removal or satisfaction, if possible, of
any objections to the validity or legality of the transactions contemplated
herein; and (ii) the satisfaction of the conditions to consummation of the
transactions contemplated hereby.


6.5   Name Change. Issuer shall take all actions necessary, including, but not
limited to, obtaining shareholder consent, to change its name to “Power of the
Dream, Inc.,” on or prior to the Closing Date.

21

--------------------------------------------------------------------------------



6.7   Further Assurances; Cooperation; Notification.
 
(a) Each party hereto shall, before, at and after Closing, execute and deliver
such instruments and take such other actions as the other party or parties, as
the case may be, may reasonably require in order to carry out the intent of this
Agreement. Without limiting the generality of the foregoing, at any time after
the Closing, at the reasonable request of Issuer and without further
consideration, the Company shall execute and deliver such instruments of sale,
transfer, conveyance, assignment and confirmation and take such action as Issuer
may reasonably deem necessary or desirable in order to more effectively
consummate the transactions contemplated hereby.
 
(b) At all times from the date hereof until the Closing, each party shall
promptly notify the other in writing of the occurrence of any event which it
reasonably believes will or may result in a failure by such party to satisfy the
conditions specified in this Article 6.
 
6.6   Public Announcements. None of the parties hereto shall make any public
announcement with respect to the transactions contemplated herein without the
prior written consent of Issuer and the Company, which consent shall not be
unreasonably withheld or delayed; provided, however, that any of the parties
hereto may at any time make any announcements that are required by applicable
Law so long as the party so required to make an announcement promptly upon
learning of such requirement notifies the other parties of such requirement and
discusses with the other parties in good faith the exact proposed wording of any
such announcement.


6.7   Satisfaction of Conditions Precedent. Each party shall use commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are applicable to them, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on its part in order to
effect the transactions contemplated hereby.


6.8   Delivery of Exchange Shares. Exchange Agent covenants and undertakes,
following his receipt of the Exchange Shares (delivered by the Issuer at Closing
and forwarded pursuant to Section 1.3(b) of this Agreement), to cause the
original certificates evidencing the Exchange Shares to be delivered to the
Company Equityholders in accordance with their respective ownership thereof.

22

--------------------------------------------------------------------------------



ARTICLE 7
CONDITIONS TO THE OBLIGATIONS OF ISSUER AND THE ISSUER SHAREHOLDER
 
Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Issuer to effect the transactions contemplated herein will be
subject to the satisfaction at or prior to the Closing, or waiver by Issuer, of
each of the following conditions:
 
7.1   Representations and Warranties True. The representations and warranties of
the Company and the Company Equityholders contained in this Agreement shall be
true, complete and accurate in all material respects as of the date when made
and at and as of the Closing Date as though such representations and warranties
were made at and as of such time, except for changes specifically permitted or
contemplated by this Agreement, and except insofar as the representations and
warranties relate expressly and solely to a particular date or period, in which
case they shall be true and correct at the Closing with respect to such date or
period.
 
7.2   Performance. The Company and the Company Equityholders shall have
performed and complied in all material respects with all agreements, covenants,
obligations and conditions required by this Agreement, including those required
under Section 1 hereof, to be performed or complied with by, respectively, the
Company and the Company Equityholders, on or prior to the Closing.
 
7.3   Required Approvals and Consents.
 
(a) All actions required by Law and otherwise to be taken by the directors and
shareholders of the Company to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
shall have been duly and validly taken.
 
(b) All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein shall have been delivered, made or obtained,
and Issuer shall have received copies thereof.
 
(c) The Reorganization shall have been consummated and all Consents under all
applicable Laws from all applicable Authorities in form and substance
satisfactory to the Company shall have been obtained and shall be in full force
and effect.


7.4   Agreements and Documents. Issuer shall have received a certificate of good
standing of the Company issued by a duly constituted authority in the Hungarian
Republic and any other states where the Company is qualified to do business, as
of the most recent practicable date.
 
7.5   No Proceeding or Litigation. No suit, action, investigation, inquiry or
other proceeding by any Authority or other person or entity shall have been
instituted or threatened which delays or questions the validity or legality of
the transactions contemplated hereby or which, if successfully asserted, would,
in the reasonable judgment of Issuer, individually or in the aggregate,
otherwise have a Material Adverse Effect on the Company's business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.

23

--------------------------------------------------------------------------------



7.6   Legislation. No Law shall have been enacted which prohibits, restricts or
delays the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transaction.




ARTICLE 8
CONDITIONS TO OBLIGATIONS OF THE COMPANY AND COMPANY EQUITYHOLDERS
 
Notwithstanding anything in this Agreement to the contrary, the obligations of
the Company and Company Equityholders to effect the transactions contemplated
herein will be subject to the satisfaction at or prior to the Closing, or waiver
by the Company, of each of the following conditions:
 
8.1   Representations and Warranties True. The representations and warranties of
Issuer and the Issuer Shareholder contained in this Agreement shall be true,
complete and accurate in all material respects as of the date when made and at
and as of the Closing, as though such representations and warranties were made
at and as of such time, except for changes permitted or contemplated in this
Agreement, and except insofar as the representations and warranties relate
expressly and solely to a particular date or period, in which case they shall be
true and correct at the Closing with respect to such date or period.
 
8.2   Performance. Issuer and the Issuer Shareholder shall have performed and
complied in all material respects with all agreements, covenants, obligations
and conditions required by this Agreement to be performed or complied with by,
respectively, Issuer and the Issuer Shareholder, at or prior to the Closing.
 
8.3   Required Approvals and Consents.
 
(a) All action required by law and otherwise to be taken by the directors and
stockholders of Issuer to authorize the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby
shall have been duly and validly taken.
 
(b) All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, shall have been delivered, made or obtained,
and the Company shall have received copies thereof.


(c) The Reorganization shall have been consummated and all Consents under all
applicable Laws from all applicable Authorities in form and substance
satisfactory to the Company shall have been obtained and shall be in full force
and effect.

24

--------------------------------------------------------------------------------



8.4   Agreements and Documents. The Company shall have received the following
agreements and documents, each of which shall be in full force and effect:
 
(a) a copy of the written consent of the board of directors of Issuer, executed
by all such directors, approving the transactions contemplated by this
Agreement, including the issuance of the Exchange Shares;
 
(b) a certified list of the record holders of capital stock of Issuer as of the
most recent practicable date evidencing all of the shares of Issuer capital
stock issued and outstanding;
 
(c) a certificate of good standing of Issuer from the State of Delaware and any
other states where Issuer is qualified to do business, as of the most recent
practicable date;
 
(d) written resignations of the officers and directors of Issuer, effective as
of the Closing, and evidence that prior to their resignations, the pre-Closing
directors of Issuer appointed to the board of directors of Issuer the persons
designated by the Company Equityholders, to be effective as of the Closing;
 
(e) a copy of a written consent of the board of directors of Issuer regarding
the change of the list of authorized banking signatories for all bank accounts
of Issuer to persons nominated by the Company; 


(f) all books and records of Issuer; and


(g) the agreements and documents contemplated Section 1 hereof.
 
8.5   Adverse Changes. No Material Adverse Effect shall have occurred with
respect to Issuer since December 31, 2006.
 
8.6   No Proceeding or Litigation. No suit, action, investigation, inquiry or
other proceeding by any Authority or other person or entity shall have been
instituted or threatened which delays or questions the validity or legality of
the transactions contemplated hereby or which, if successfully asserted, would,
in the reasonable judgment of the Company, individually or in the aggregate,
otherwise have a Material Adverse Effect on Issuer's business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.
 
8.7   Legislation. No Law shall have been enacted which prohibits, restricts or
delays the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transaction.
 
8.8   No Assets and Liabilities. Issuer shall have no material Liabilities,
assets or operations.

25

--------------------------------------------------------------------------------



8.9   Filings; Press Releases. Issuer shall have made such filings and press
releases, in form and substance satisfactory to the Company, as may be requested
by the Company to comply with any disclosure requirements under the U.S.
securities regulations or other applicable Laws.


8.10   Appropriate Documentation. The Company shall have received, in a form and
substance reasonably satisfactory to Company, dated the Closing Date, copies of
all documents, instruments and writings to evidence the fulfillment of the
conditions set forth in this Article 8 as the Company may reasonably request.
 
8.11   Charter Documents. The charter documents of Issuer shall be, or shall be
amended to be, in form and substance, satisfactory to the Company.
 
8.12   SEC Filings. Issuer shall have prepared a Form 8-K and all other required
filings with the SEC relating to the Closing and such filings shall be in form
and substance satisfactory to the Company and ready for filing. Issuer shall
remain an Exchange Act reporting company and no action shall have been taken by
Issuer or any Authority to terminate Issuer's Exchange Act registration of its
common stock.
 
8.13   Resignation. Each of the officers and directors of Issuer shall have
tendered resignations in form and substance satisfactory to the Company,
effective at the Closing, and such resignations shall not have been revoked or
modified in any way.


8.14   Legal Opinion. The Company and the Company Equityholders shall have been
provided with a legal opinion of the Company’s counsel resident in the Republic
of Hungary in form and substance satisfactory to the Company’s U.S. counsel,
upon which the Company’s U.S. counsel can expressly rely.
 
 


ARTICLE 9
TERMINATION AND ABANDONMENT
 
9.1   Termination by Either the Company or Issuer. This Agreement may be
terminated by either the Company or Issuer at any time if there has been a
breach by the other of any representation, warranty, or covenant which breach
remains uncured for a period of 30 days following written notice thereof given
in accordance with Section 10.6 hereof. This Agreement may be terminated at any
time by the mutual consent of the Company and Issuer. This Agreement shall
automatically terminate if the Reorganization has not been consummated by March
31, 2007. If this Agreement so terminates, all parties hereto shall be absolved
from any claims or liabilities arising from and in connection with this
Agreement.
 
9.2   Procedure and Effect of Termination. If this Agreement is terminated as
provided herein:

26

--------------------------------------------------------------------------------



(a) Each of the parties shall, upon request, redeliver all documents, work
papers and other material of the other parties relating to the transactions
contemplated hereby, whether obtained before or after the execution hereof, to
the party furnishing the same;
 
(b) No party shall have any liability for a breach of any representation,
warranty, agreement, covenant or the provision of this Agreement, unless such
breach was due to a willful or bad faith action or omission of such party or any
representative, agent, employee or independent contractor thereof; and
 
(c) All filings, applications and other submissions made pursuant to the terms
of this Agreement shall, to the extent practicable, be withdrawn from the agency
or other person to which made.
 
ARTICLE 10
MISCELLANEOUS PROVISIONS
 
10.1   Survival of Representations, Warranties and Covenants. All of the
representations, warranties and covenants of the Issuer and the Issuer
Shareholder in this Agreement in Articles 4, 5, and 6 or in any instrument
delivered pursuant to this Agreement shall survive the Closing hereof.
 
10.2   Expenses. Issuer, Issuer Shareholder, the Company Equityholders and the
Company shall each bear their own costs and expenses relating to the
transactions contemplated hereby, including fees and expenses of legal counsel,
accountants, investment bankers, brokers or finders, printers, copiers,
consultants or other representatives for the services used, hired or connected
with the transactions contemplated hereby.
 
10.3   Amendment; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and the Issuer; or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.
 
10.4   Waiver of Compliance; Consents. Any failure of a party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by Issuer and the Issuer Shareholder, on the one hand, and the Company
and the Company Equityholders, on the other, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. No single or partial exercise of a right or remedy
shall preclude any other or further exercise thereof or of any other right or
remedy hereunder. Whenever this Agreement requires or permits the consent by or
on behalf of a party, such consent shall be given in writing in the same manner
as for waivers of compliance.

27

--------------------------------------------------------------------------------



10.5   “Piggy-back” Registration Rights. If at any time during the two year
period following the Closing Date there is not an effective registration
statement covering all of the Exchange Shares and Issuer shall determine to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, then Issuer shall send to each holder of the
Exchange Shares written notice of such determination and, if within fifteen days
after receipt of such notice, any such holder shall so request in writing,
Issuer shall include in such registration statement all or any part of such the
Exhange Shares such holder requests to be registered. If, in connection with any
underwritten offering for the account of issuer the managing underwriter(s)
thereof shall impose a limitation on the number of shares of Common Stock which
may be included in the registration statement because, in such underwriter(s)'
judgment, such limitation is necessary to effect an orderly public distribution
of securities covered thereby, then Issuer shall be obligated to include in such
registration statement only such limited portion of the Exhange Shares for to
which such Holder has requested inclusion hereunder as such underwriter(s) shall
permit. Any exclusion of the Exhange Shares shall be made pro rata among the
holders seeking to include the Exhange Shares, in proportion to the number of
Exhange Shares sought to be included by such holders; provided, however, that
Issuer shall not exclude any Exhange Shares unless Issuer has first excluded all
outstanding securities the holders of which are not entitled by right to
inclusion of securities in such registration statement; and provided, further,
however, that, after giving effect to the immediately preceding proviso, any
exclusion of Registrable Securities shall be made pro rata with holders of other
securities having the right to include such securities in such registration
statement. Other than this piggy-back registration obligation, nothing in this
Agreement shall entitle any party hereto to any claim, cause of action, remedy
or right of any kind with respect to the registration rights.
 
10.6   Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be made in writing and shall be deemed to have been
duly given and effective: (i) on the date of delivery, if delivered personally;
(ii) on the date of transmission, if sent by facsimile, telecopy, telex or other
similar telegraphic communications equipment; (iii) one business day after
delivery to an overnight delivery courier service for next-business day
delivery; or (iv) on the fifth business day following the date of mailing, if
sent by registered mail, return receipt requested, postage prepaid, and in each
case addressed to such party at the following address:
 


If to the Company or, following the Closing, to Issuer, at:
 
1095 Budapest

28

--------------------------------------------------------------------------------



Soroksari ut 94-96
Attention: Viktor Rozsnyay
Tel: 011-36-1-456-6061
Fax: 011-36-1-456-6062
Email: viktor@powerofthedream.com 
With a copy (which shall not constitute notice) to each of:




Dr. Gabor Szilagyi
1022 Budapest
Bimbo ut 37
Hungary
Gabor.Szilagyi@drhg.hu


and
Sierchio Greco & Greco, LLP
720 Fifth Avenue, Suite 1301
New York, New York 10019
Tel: (212) 246-3030
Fax: (212) 246-2225
Attention: Joseph Sierchio
E-mail: jsierchio@sggllp.com




If to Issuer (prior to Closing) or Issuer Shareholder:
 
7325 Oswego Road
Suite D
Liverpool, New York 13090
Tel: (315) 451-7515
Fax: (315) 451-3964
 
With a copy (which shall not constitute notice) to:


Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, NewYork 10036
Att: Jeffrey A. Rinde, Esq.
Tel: (212) 751-4300
Fax: (212) 751-0928

29

--------------------------------------------------------------------------------



If to a Company Equityholder, to the appropriate address set forth on Exhibit
1.1 hereto or at such other address as such Company Equityholder shall furnish
to the other parties hereto in writing in accordance with this Section 10.6; or,
to such other person or address as such party shall furnish to the other parties
hereto in writing in accordance with this Section 10.6.
 
 
10.7   Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any of the
parties hereto without the prior written consent of the other parties. The
Issuer Shareholder prior to the Closing shall be a third party beneficiary of
this Agreement.
 
10.8   Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and the parties will attempt to agree upon a valid
and enforceable provision which shall be a reasonable substitute therefore, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.
Any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
10.9   Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed execution page(s) hereof to be
physically delivered to the other party within five days of the execution
hereof, provided that the failure to so deliver any manually executed execution
page shall not affect the validity or enforceability of this Agreement.


10.10   Headings. The headings herein are inserted for convenience only and do
not constitute a part of this Agreement. Unless the context otherwise requires,
all references to articles and sections refer to articles and sections of this
Agreement, and all references to schedules are to schedules attached hereto,
each of which is made a part hereof for all purposes. The descriptive headings
of the several articles and sections of this Agreement are inserted for purposes
of reference only, and shall not affect the meaning or construction of any of
the provisions hereof.
 
10.11   Entire Agreement. This Agreement, and any schedules and exhibits hereto
and other writings referred to in this Agreement or any such exhibit or other
writing are part of this Agreement, together they embody the entire agreement
and understanding of the parties hereto in respect of the transactions
contemplated by this Agreement and together they are referred to as this
“Agreement” or the “Agreement.” There are no restrictions, promises, warranties,
agreements, covenants or undertakings, other than those expressly set forth or
referred to in this Agreement. This Agreement supersedes all prior agreements
and understandings between the parties with respect to the transaction or
transactions contemplated by this Agreement.

30

--------------------------------------------------------------------------------



10.12   Indemnification Obligations in favor of the Company and the Company
Equityholders. From and after the Closing Date, the Issuer and Issuer
Shareholder shall reimburse, indemnify and hold harmless the Company and the
Company Equityholders, and the executive officers, directors, managers and
employees of the Company in office after the Closing (each such person and his
heirs, executors, administrators, agents, successors and assigns is referred to
herein as a “Company Indemnified Party”) against and in respect of any and all
damages, losses, settlement payments, in respect of deficiencies, liabilities,
costs, expenses and claims suffered, sustained, incurred or required to be paid
by any Company Indemnified Party, and any and all actions, suits, claims, or
legal, administrative, arbitration, governmental or other procedures or
investigation against any Company Indemnified Party, in respect of any breach of
any representation, warranty, covenant, or other agreement made by the Issuer or
the Issuer Shareholder.


10.13   Indemnification Obligations in favor of the Issuer and the Issuer
Shareholder. From and after the Closing Date, the Company shall reimburse,
indemnify and hold harmless the Issuer, the Issuer Shareholder, and the
executive officers, directors, and employees of the Issuer in office prior to
the Closing (each such person and his heirs, executors, administrators, agents,
successors and assigns is referred to herein as an “Issuer Indemnified Party”)
against and in respect of any and all damages, losses, settlement payments, in
respect of deficiencies, liabilities, costs, expenses and claims suffered,
sustained, incurred or required to be paid by any Issuer Indemnified Party, and
any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other procedures or investigation against any Issuer Indemnified
Party, in respect of any breach of any representation, warranty, covenant, or
other agreement made by the Company or the Company Equityholders.
 
10.14   Remedies and Injunctive Relief. It is expressly agreed among the parties
hereto that monetary damages would be inadequate to compensate a party hereto
for any breach by any other party of its covenants in Article 6 hereof.
Accordingly, the parties agree and acknowledge that any such violation or
threatened violation shall cause irreparable injury to the other and that, in
addition to any other remedies which may be available, such party shall be
entitled to injunctive relief against the threatened breach of Article 5 hereof
or the continuation of any such breach without the necessity of proving actual
damages and may seek to specifically enforce the terms thereof.
 
10.15   Definition of Material Adverse Effect. “Material Adverse Effect” with
respect to a party means a material adverse change in or effect on the business,
operations, financial condition, properties or liabilities of the party taken as
a whole; provided, however, that a Material Adverse Effect shall not be deemed
to include (i) changes as a result of the announcement of this transaction, (ii)
events or conditions arising from changes in general business or economic
conditions or (iii) changes in generally accepted accounting principles.

31

--------------------------------------------------------------------------------



10.16   Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by an Authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
Authority, arbitrator, or mediator making such determination will have the power
to modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.
 
10.17   Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires.


10.8   Governing Law. The corporate laws of the State of Delaware shall govern
all issues concerning the relative rights of the Issuer and its shareholders.
All other questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City and County of
New York, for the adjudication of any dispute hereunder or in connection
herewith or therewith, or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


(remainder of page left intentionally blank)

32

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


The Issuer:
 
The Company:
Tia V, Inc.
 
Vidatech Kft.
                   
By:
/s/ Mary Passalaqua
 
By:
/s/ Daniel Kun, Jr.
Name:
Mary Passalaqua
 
Name: 
Daniel Kun, Jr.
Title: 
President, Secretary and Sole Director
 
Title: 
Managing Director
         
The Issuer Shareholder:
                         
/s/ Mary Passalaqua
     
Name:
Mary Passalaqua
                         
EXCHANGE AGENT (only as to
the provisions of Section 6.8 of this Agreement)
         
/s/ Dr. Gabor Szilagyi
     
Dr. Gabor Szilagyi
     



THE SIGNATURES OF THE COMPANY EQUITYHOLDERS APPEAR ON THE NEXT PAGE

33

--------------------------------------------------------------------------------



The Company Equityholders
 

 
/s/ Daniel Kun, Sr.
 
Date:
 
Daniel Kun, Sr.
                     
/s/ Daniel Kun, Jr.
 
Date:
 
Daniel Kun, Jr.
                     
/s/ Brigitta Kunne Besenyei
 
Date:
 
Brigitta Kunne Besenyei
                     
/s/ Erika Kira Kiraly 
 
Date:
 
Erika Kira Kiraly
             
 
     
/s/ Tamas Horvath
 
Date:
 
Tamas Horvath
                     
/s/ Aniko Horvath Tamasne Szocs
 
Date:
 
Aniko Horvath Tamasne Szocs
                     
/s/ Mariann Erdiczky
 
Date:
 
Mariann Erdiczky
                     
/s/ Fejes Barnabas
 
Date:
 
Fejes Barnabas
     


34

--------------------------------------------------------------------------------



The Company Equityholders (Continued)



/s/ Victor Rozsnyay
 
Date:
 
Victor Rozsnyay
                     
/s/ Magdolna Nagyne Sulya
 
Date:
 
Magdolna Nagyne Sulya
                     
/s/ Eva Rozsnyay
 
Date:
 
Eva Rozsnyay
                     
/s/ Balazs Kovacs
 
Date:
 
Balazs Kovacs
                     
/s/ Maria Makay
 
Date:
 
Maria Makay
                     
/s/ Judit Remenyik
 
Date:
 
Judit Remenyik
                     
/s/ Imre Eotvos
 
Date:
 
Imre Eotvos
                     
/s/ Noemi Kiss
 
Date:
 
Noemi Kiss
                     
/s/ Laszlo Janos Kiss
 
Date:
 
Laszlo Janos Kiss
     


35

--------------------------------------------------------------------------------



The Company Equityholders (Continued)




/s/ Gabriella Kissné Vályi
 
Date:
 
Gabriella Kissné Vályi
                     
/s/ Zsolt Eross
 
Date:
 
Zsolt Eross
                     
/s/ Gabor Bartko
 
Date:
 
Gabor Bartko
                     
/s/ Zsolt Blaschek
 
Date:
 
Zsolt Blaschek
                     
/s/ Jozsef Cziegler
 
Date:
 
Jozsef Cziegler
                     
/s/ Imre Kalmar Nagy
 
Date:
 
Imre Kalmar Nagy
                     
/s/ Gabor Foldes
 
Date:
 
Gabor Foldes
                     
/s/ Attila Toth
 
Date:
 
Attila Toth
     


36

--------------------------------------------------------------------------------



Exhibit 1.1


To the Share Exchange Agreement dated as of March 16, 2007 (the “Agreement”) by
and among Tia V, Inc., Mary Passalaqua, Vidatech Kft., and the shareholders of
Vidatech Kft., each of whom is a signatory thereto.
 
Name and Address
of Company Equityholder
 
Company
Equity Interest Owned
and to be Exchanged
 
Number of Shares of Common Stock to Be Received
 
Number of Shares of Common Stock to which Registration Rights Attach
                 
Daniel Kun, Sr.
1037 Budapest
Perényi utca 16/b.
Hungary
   
6.66
%
 
1,800,000
   
900,000
                       
Daniel Kun, Jr.
1037 Budapest
Perényi utca 16/b.
Hungary
   
10.1
%
 
13,780,000
   
3,250,000
                       
Brigitta Kunne Besenyei
1134 Budapest
Párkány utca 26. 9/54
Hungary
   
3.33
%
 
1,000,000
   
300,000
                       
Erika Kira Kiraly
1148 Budapest
Mogyoródi út 69. 1/25.
Hungary
   
3.33
%
 
50,000
   
50,000
                       
Tamas Horvath
1151 Budapest
Esthajnal u. 66.
Hungary
   
3.33
%
 
50,000
   
50,000
                       
Aniko Horvath Tamasne Szocs
1151 Budapest
Esthajnal u. 66.
Hungary
   
3.33
%
 
50,000
   
50,000
                       
Mariann Erdiczky
2094 Nagykovácsi
Virágos sétány 4.
Hungary
   
3.33
%
 
20,000
   
20,000
 

 
 
37

--------------------------------------------------------------------------------

 
 
Fejes Barnabas
2094 Nagykovácsi
Virágos sétány 4.
Hungary
   
3.33
%
 
150,000
   
75,000
                       
Victor Rozsnyay
1112 Budapest
Kőérberki út 1037 hrsz.
Hungary
   
6.66
%
 
11,900,000
   
3,250,000
                       
Magdolna Nagyne Sulya **
1112 Budapest
Kőérberki út 1037 hrsz.
Hungary
** U.S. Resident
   
3.33
%
 
500,000
   
100,000
                       
Eva Rozsnyay **
1112 Budapest
Kőérberki út 1037 hrsz.
Hungary
** U.S. Resident
   
3.33
%
 
500,000
   
100,000
                       
Balazs Kovacs
1023 Budapest
Árpád fejedelem út 42.
Hungary
   
3.33
%
 
500,000
   
100,000
                       
Maria Makay
1023 Budapest
Árpád fejedelem útja 42.
Hungary
   
3.33
%
 
50,000
   
50,000
                       
Judit Remenyik
1043 Budapest
Kassai utca 16. 4/25.
Hungary
   
3.33
%
 
500,000
   
100,000
                       
Imre Eotvos
1043 Budapest
Kassai utca 16. 4/25.
Hungary
   
3.33
%
 
75,000
   
25,000
                       
Noemi Kiss
1161 Budapest
József u. 8/B
Hungary
   
3.33
%
 
50,000
   
50,000
                       
Laszlo Janos Kiss
1141 Budapest
Paskal u. 22. 2/6
Hungary
   
3.33
%
 
50,000
   
50,000
 

 
 
38

--------------------------------------------------------------------------------

 
 
1Gabriella Kissné Vályi
1141 Budapest
Paskal u. 22. 2/6.
Hungary
   
3.33
%
 
50,000
   
50,000
                       
Zsolt Eross
1107 Budapest
Zágrábi utca 9. 2/2.
Hungary
   
3.33
%
 
75,000
   
75,000
                       
Gabor Bartko
1161 Budapest
Béla utca 61.
Hungary
   
3.33
%
 
150,000
   
75,000
                       
Zsolt Blaschek
1138 Budapest
Madarász Viktor utca 37. IX/55.
Hungary
   
3.33
%
 
150,000
   
75,000
                       
Jozsef Cziegler
2089 Telki
Annalaki út 40.
Hunary
   
6.66
%
 
1,500,000
   
750,000
                       
Imre Kalmar Nagy
1022 Budapest
Alsótörökvész út 14.
Hungary
   
3.33
%
 
100,000
   
50,000
                       
Gabor Foldes
2030 Érd
Bagoly út 145.
Hungary
   
3.33
%
 
100,000
   
50,000
                       
Attila Toth
1237 Budapest
Nyír u. 30. 1/12.
Hungary
   
3.33
%
 
150,000
   
75,000
                       
Total
         
33,300,000
   
9,720,000
 


39

--------------------------------------------------------------------------------



Exhibit 1.3(a)


To the Share Exchange Agreement dated as of March 16, 2007 (the “Agreement”) by
and among Tia V, Inc., Mary Passalaqua, Vidatech Kft., and the shareholders of
Vidatech Kft., each of whom is a signatory thereto.


COMPANY EQUITYHOLDER ASSIGNMENT




COMPANY EQUITYHOLDER ASSIGNMENT




* * * *


FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
expressly acknowledged, the undersigned (“Assignor”) hereby assigns all of
Assignor’s right, title and interest in the equity of Vidatech kft, a limited
liability company organized under the laws of the Republic of Hungary
(“Vidatech”), denominated as “HUF” in the Republic of Hungary, together with any
and all other equitable interests of Assignor in Vidatech of whatever kind and
nature that may exist under all applicable law, to Tia V, Inc., a Delaware
corporation, currently having its principal place of business located at 7325
Oswego Road , Suite D, Liverpool, New York, 13090 (“Assignee”), its successors
and assigns forever.
 
In connection with this Assignment, the undersigned hereby expressly covenants
and undertakes to execute and deliver to Assignee, its successors and assigns,
as the case may be, any and all other supplemental documentation that may be
required under all applicable law to perfect and evidence the transfer and
assignment of all of Assignor’s HUF and other equitable interests in Vidatech in
the Assignee, its successors and assigns, as the case may be.



     
COMPANY EQUITYHOLDER:
         
Date:
           
Print Name:
 


40

--------------------------------------------------------------------------------



Exhibit 1.3(c)


To the Share Exchange Agreement dated as of March 16, 2007 (the “Agreement”) by
and among Tia V, Inc., Mary Passalaqua, Vidatech Kft., and the shareholders of
Vidatech Kft., each of whom is a signatory thereto.




SEPARATION AGREEMENT AND RELEASE


* * * * *


SEPARATION AGREEMENT AND RELEASE dated as of April 6, 2007 (the “Agreement”) by
and between Mrs. Mary Passalaqua, an individual currently having an office
located at 7325 Oswego Road, Suite D, Liverpool, New York, 13090 (hereinafter,
the “Executive”), and Tia V, Inc., a Delaware corporation, currently having its
principal place of business located at 7325 Oswego Road, Suite D, Liverpool, New
York, 13090 (hereinafter, the “Company”). Each of the Executive and the Company
is, unless otherwise specifically identified, a “Party” and, collectively, the
“Parties”). This Agreement is expressly for the benefit of the Parties and
certain “Company Releasees,” each as respectively defined in Section 5 below.


R E C I T A L S:


WHEREAS, the Executive has served as the Company’s sole officer, director,
principal and employee since inception;


WHEREAS, on April 6, 2007, the Executive ceased working for the Company
(hereinafter, the “Cessation Date”); and


WHEREAS, the Executive desires to separate from the Company, cede control and to
settle fully and finally all differences, disputes and claims she may have
against the Company and others including, but not limited to, those differences,
disputes and claims based upon, arising out of, or relating to the Executive’s
employment relationship with Company and the cessation thereof.


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, it is hereby agreed by and between the Parties as follows:


1.   Mutual Agreement to Terminate Relationship; Executive’s Resignation.
Company and the Executive mutually desire to terminate Executive’s relationship
with the Company, effective as of the Cessation Date. Further, and in connection
with the termination of her relationship with the Company, the Executive shall
resign all of her positions with the Company, namely her positions as a director
of the Company and her official positions as President, Secretary and Treasurer
of the Company, she having no other positions with the Company. Concurrently
with the execution and delivery of this Agreement by the Parties, the Executive
shall execute and deliver to Company a letter of resignation effective as of the
Cessation Date (hereinafter, the “Executive’s Resignation Letter”). The
Executive’s Resignation Letter shall be substantially in the form annexed hereto
as Exhibit A.


2.   Separation Consideration; Method of Delivery.


(a)   The Company agrees to pay to the Executive Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) in the form of a non-negotiable promissory note as
annexed hereto as Exhibit B (hereinafter, the “Executive Note”)


(b)   The Company shall deliver the Executive Note to the Executive’s counsel,
Hodgson Russ, LLP (hereinafter, the “Escrow Agent”) on the Cessation Date,
subject to the terms and conditions of a separate escrow agreement by and among
the Company, the Executive and the Escrow Agent dated as of the Cessation Date,
substantially in the form annexed hereto as Exhibit B (hereinafter, the “Note
Escrow Agreement”).

41

--------------------------------------------------------------------------------



3.   No Filings. The Executive represents that up to and including the date of
execution of this Agreement, she has not filed any action, claim, charge, or
complaint against Company or any other Company Releasee identified in Section 5
below, with any local, state, or federal agency, self-regulatory organization
("SRO"), or court and that she will not make such a filing at any time hereafter
based upon any events or omissions occurring prior to and up to the date of
execution of this Agreement. In the event that any agency or court assumes
jurisdiction of any lawsuit, claim, charge or complaint, or purports to bring
any legal or regulatory proceedings against Company or any other Company
Releasee identified in Section 5 below on the Executive’s behalf, she promptly
will request that the agency, SRO, or court withdraw from or dismiss the
lawsuit, claim, charge, or complaint with prejudice. Notwithstanding the
foregoing provisions of this Section 3 to the contrary, the Executive expressly
retains any and all rights that she may have: (a) to file and commence an action
for indemnification arising under the Company’s certificate of incorporation or
by-laws (collectively, “Indemnification Clam”); provided, however, that such
right shall not apply to any Indemnification Claim which is the basis or a part
of a claim of the Company against the Executive under the Securities Exchange
Agreement (as hereinafter defined in Section 5); (b) to file and commence an
action to enforce payment of the Executive Note; and (c) to enforce any of her
rights under the Securities Exchange Agreement (as hereinafter defined in
Section 5) including any claims for indemnification thereunder to the extent in
good faith she believes she is entitled thereto.
 
4.   Covenant Not to Sue. In consideration for the promises set forth in this
Agreement, the Executive covenants that she will not file, participate in, or
instigate the filing of any lawsuits, complaints or charges by herself or by any
other person or party in any state or federal court or any proceedings before
any local, state, or federal agency, or SRO, except as required by law, claiming
that Company or any other Company Releasee identified in Section 5 below has
violated any law or obligation, including, but not limited to, any claims that
have been made or that could have been made, based upon events or omissions
occurring prior to and including the effective date of this Agreement.
Notwithstanding the foregoing provisions of this Section 4 to the contrary, the
Executive expressly retains any and all rights that she may have: (a) to file
and commence an action for an Indemnification Claim; provided, however, that
such right shall not apply to any Indemnification Claim which is the basis or a
part of a claim of the Company against the Executive under the Securities
Exchange Agreement (as hereinafter defined in Section 5); (b) to sue to enforce
payment of the Executive Note, and (c) to sue to enforce any of her rights under
the Securities Exchange Agreement (as hereinafter defined in Section 5)
including any claims for indemnification thereunder to the extent in good faith
she believes she is entitled thereto.


5.   Executive Release.


Subject to Company’s obligations in this Agreement or anything to the contrary
stated herein, in consideration for the promises set forth in this Agreement,
the Executive does hereby - for herself and for her heirs, representatives,
attorneys, executors, administrators, successors, and assigns - release, acquit,
and forever discharge Company and all of its affiliates, subsidiaries and
divisions, and their respective stockholders, officers, directors, partners,
servants, agents, employees, representatives, attorneys, employee welfare and
retirement plans and the respective plan administrators and fiduciaries, past,
present, and future, all persons acting under, by, through, or in concert with
any of them, and each of them (all of whom are hereinafter referred to as the
"Company Releasees"), from any and all actions, causes of action, grievances,
obligations, costs, expenses, damages, losses, claims, liabilities, suits,
debts, demands, and benefits (including attorneys' fees and costs actually
incurred), of whatever character, in law or in equity, known or unknown,
suspected or unsuspected, matured or unmatured, of any kind or nature
whatsoever, based on any act, omission, event, occurrence, or nonoccurrence from
the beginning of time to and including the effective date of this Agreement,
including but not limited to any claims or causes of action arising out of or in
any way relating to the Executive’s employment relationship with Company or any
other Company Releasee. The Executive agrees that this release of claims
includes, but is not limited to, claims for breach of any implied or express
contract or covenant; claims for promissory estoppel; claims of entitlement to
any pay (other than the Separation Consideration promised in Section 2); claims
of wrongful denial of insurance and employee benefits, or any claims for
wrongful termination, public policy violations, defamation, invasion of privacy,
fraud, misrepresentation, unfair business practices, emotional distress or other
common law or tort matters; claims of harassment, retaliation or discrimination
under federal, state, or local law; claims based on any federal, state or other
governmental statute, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act, as amended, the Age Discrimination in
Employment Act of 1967, the Older Worker Benefit Protection Act, the National
Labor Relations Act, the Occupational Safety Health Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, New York State Wage and Hour Laws, the New York
Occupational Safety and Health Laws, the New York Equal Pay Law, the New York
Human Rights Law, the New York Civil Rights Act, the New York City Human Rights
Act, and the New York City Administrative Code - Title 8. It is expressly
understood by the Executive that among the various rights and claims being
waived by the Executive in this Agreement are those arising under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. sec. 621, et seq.), as
amended. Executive’s release of Company under this Section 5 shall not apply to
any claims of Executive under: (a) the Company’s certificate of incorporation or
by-laws for an Indemnification Claim; provided, however, that such right shall
not apply to any Indemnification Claim which is the basis or a part of a claim
of the Company against the Executive under the Securities Exchange Agreement (as
hereinafter defined); (b) the Executive Note, and (c) that certain Securities
Exchange Agreement by and among the Executive, the Company and Vidatech kft
dated as of March 16, 2007 (hereinafter, the “Securities Exchange Agreement”)
including any claims for indemnification thereunder to the extent in good faith
she believes she is entitled thereto.

42

--------------------------------------------------------------------------------



6.   Mutual Non-Disparagement.


  (a)   The Executive agrees that she will not make any disparaging or
defamatory statements, either orally or in writing (and, for the purposes of
this Agreement, the term “writing” includes, but is not limited to electronic
communications), to any third party concerning Company (including, but not
limited to the Company Releasees identified in Section 5 above), concerning its
or their officers, directors, employees or agents, or concerning its or their
services, products, offerings, quantitative or other research, or methods of
communicating such services, products or offerings, or its or their method of
doing business, or employment practices. The Executive agrees that she will
direct her immediate family members and representatives not to make any
disparaging or defamatory statements, either orally or in writing, to any third
party concerning Company or any other Company Releasee, concerning its or their
officers, directors, employees or agents, or concerning its or their services,
products, quantitative or other research, or methods of doing business. Nothing
herein shall preclude the Executive from cooperating in a truthful manner with
any governmental agency or self-regulatory agency (SRO), in an investigation or
review by such agency, or testifying in a court of law or other proceeding if
compelled or requested to testify as a witness in a proceeding in which Company,
or any other Company Releasee, or Executive is a subject of the investigation,
review, or proceeding.


(b)   Company agrees that it will direct Mr. Victor Rozsnyay not to make any
disparaging or defamatory statements, either orally or in writing, to any third
party concerning the Executive including, but not limited to, any statements
related to the Executive’s performance during the Executive’s tenure at Company.
Nothing herein shall preclude Company, its corporate affiliates, or their
respective officers, directors, employees or agents from cooperating in a
truthful manner with any governmental agency or self-regulatory agency (SRO), in
an investigation or review by such agency, or testifying in a court of law or
other proceeding if compelled or requested to testify as a witness in a
proceeding in which Company, or any Company Releasee, or Executive is a subject
of the investigation, review, or proceeding.


7.   Knowing and Voluntary Agreement. The Executive understands and agrees that
she:



 
(a)
has had a reasonable time within which to consider this Agreement before
executing it;




 
(b)
has carefully read and fully understands all of the provisions of this
Agreement;




 
(c)
is, through this Agreement, releasing Company and the other Company Releasees
from any and all claims she may have against Company and the other Company
Releasees (other than claims arising under the Executive Note and the Securities
Exchange Agreement), as stated herein but not after this Agreement is executed
by the Executive, including claims under the Age Discrimination in Employment
Act of 1967;


43

--------------------------------------------------------------------------------




 
(d)
knowingly and voluntarily agrees to all of the terms set forth in this Agreement
in exchange for consideration that is more valuable than what Executive is
already entitled to;




 
(e)
knowingly and voluntarily intends to be legally bound by the same;




 
(f)
was advised, and hereby is advised in writing, to consider the terms of this
Agreement and consult with an attorney of her respective choice prior to
executing this Agreement;




 
(g)
has had twenty-one (21) days to consider this Agreement before signing it (the
“Consideration Period”), and has seven (7) days after signing this Agreement to
revoke her signature (the “Revocation Period”). Revocation can be made by
delivering written notice of revocation to: Sierchio Greco & Greco, LLP, 720
Fifth Avenue, Suite 1301, New York, New York 10019; Att: Joseph Sierchio, Esq.
For this revocation to be effective, written notice must be received by Joseph
Sierchio, Esq. no later than the close of business on the seventh (7th) calendar
day after the Executive signs this Agreement. If the Executive revokes this
Agreement, it shall not be effective or enforceable and the Executive will not
receive the benefits provided herein.



8.   Executive Representations and Warranties. The Executive represents,
warrants and covenants to the Company that:



 
(a)
The Executive has the requisite power, authority and legal capacity to execute
and deliver this Agreement, to perform all of her obligations hereunder and to
undertake all actions required of the Executive hereunder; and all necessary
approvals of third parties with respect to such matters have been given or
obtained.

 

 
(b)
This Agreement has been duly executed and delivered by the Executive and
constitutes a valid and legally binding obligation of the Executive, enforceable
against the Executive, in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity. The entering into of this
Agreement and the transactions contemplated hereby will not result in a
violation of any of the terms or provisions of any law applicable to the
Executive, or any agreement to which the Executive is a party or by which she is
bound.

 

 
(c)
The Executive is acquiring the Executive Note as principal for her own account
for investment purposes only and not with a view to or for distributing or
reselling the Executive Note or any part thereof or interest therein.

 

 
(d)
The Executive either alone or together with her representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating and assessing the merits and risks of the
prospective investment in the Executive Note, and has so evaluated the merits
and risks of such investment and has determined that the Executive Note is
suitable for investment for her.

 

 
(e)
The Executive acknowledges that her acquisition of the Executive Note is a
highly speculative investment, involving a high degree of risk and the Executive
is able to bear the economic risk of an investment in the Executive notes; and,
at the present time, is able to afford a complete loss of such investment.

 

 
(f)
The execution, delivery, and performance of this Agreement by Executive and the
consummation by Executive of the transactions contemplated hereby will not
conflict with or result in a default under the terms of any material contract,
agreement, obligation or commitment applicable to Executive. The execution,
delivery and performance by the Executive of this Agreement and the completion
of the transaction contemplated hereby do not and will not result in a violation
of any law, regulation, order or ruling applicable to the Executive, and do not
and will not constitute a breach of or default under any agreement to which the
Executive is a party or by which she is bound.

 
44

--------------------------------------------------------------------------------




 
(g)
The Executive understands that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination or expressed any opinion with respect to the merits of an
investment in the Executive Note.

 

 
(h)
The Executive confirms that neither the Company nor any of its directors,
employees, officers, consultants, agents or affiliates, has made any
representations (written or oral) to the Executive regarding the future value of
the Executive’s Note and acknowledges and confirms that the Executive Note is
non-transferable, not listed on any exchange and that no application has been or
will be made be made for any such listing. In making its investment decision
with respect to the Executive Note, the Executive has relied solely upon
publicly available information relating to the Company and not upon any verbal
or written representation made by or on behalf of the Company.

 

 
(i)
The Executive is not and has not become aware of any advertisement in printed
public media or on radio, television or other form of communication (including
electronic display such as the Internet) with respect to the offering of the
Executive Note to her.

 

 
(j)
The Executive understands that the sale and delivery of the Executive Note is
conditional upon such sale being exempt from the registration and prospectus
requirements under applicable securities legislation or upon the issuance of
such orders, consents or approvals as may be required to permit such sale and
delivery without complying with such requirements. If required under applicable
securities legislation or regulatory policy, or by any securities commission,
stock exchange or other regulatory authority, the Executive will execute,
deliver, file and otherwise assist the Company in filing such reports,
undertakings and other documents with respect to the issue of the Executive
Note.

 

 
(k)
Except as disclosed in writing to the Company, the Executive does not act
jointly or in concert with any other person or company for the purposes of
acquiring the Executive Note.

 

 
(l)
The investment in the Executive Note may have tax consequences under applicable
taxation laws, that it is the sole responsibility of the Executive to determine
and assess such tax consequences as may apply to her particular circumstances,
and the Executive has not received and is not relying on the Company for any tax
advice whatsoever.

 

 
(m)
The Executive is responsible for obtaining such legal advice as she considers
appropriate in connection with the execution and delivery of this Agreement and
her acquisition of the Executive Note hereby. The Executive acknowledges that
she has been advised that no accountant or attorney engaged by the Company is
acting as her representative, accountant or attorney in connection with this
Agreement and/or the transactions contemplated hereby.

 

 
(n)
All information which the Executive has provided or is providing the Company, or
to its agents or representatives concerning the Executive’s suitability to
acquire the Executive Note is accurate and correct as of the date of the
signature on the last page of this Agreement. Such information includes, but is
not limited to the Executive’s personal financial affairs, business position and
the knowledge and experience of the Executive and the Executive’s advisors. The
Company shall maintain such information regarding the Executive in strict
confidence except as may be required to be disclosed to governmental agencies
pursuant to requirements of applicable corporate securities and tax laws, rules
and regulations regarding the issuance and delivery of the Executive Note to the
Executive.

 

 
(o)
The Executive has been provided with copies of all material information
requested by either the Executive, the Executive’s purchaser representative or
other representing the Executive, including any information requested to verify
any information furnished, and there has been direct communication between the
Executive and her representatives on the one hand and the Executive and the
Executive’s representatives and advisors on the other in connection with
information regarding the acquisition of the Executive Note under this
Agreement. There has been made available the opportunity to ask questions of and
receive answers from the Company and/or the directors, officers, employees or
representatives of the Company concerning the issuance and deliver of the
Executive Note under this Agreement and to obtain any additional information (to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense) desired or necessary to verify the accuracy of
the information provided.

 
45

--------------------------------------------------------------------------------




 
(p)
The Executive represents and warrants that the Executive is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D, as promulgated
under the ’33 Act and, particularly, is either: (i) a natural person whose
individual net worth, or joint net worth with her spouse, as of the date of this
Agreement, exceeds $1,000,000; or (ii) a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with her spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year

 

 
(q)
The Executive acknowledges that the Executive Note shall bear a legend
substantially as follows:

 
“THIS NON-NEGOTIABLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND MAY NOT, BY ITS TERMS, BE TRANSFERRED OR
SOLD.”
 

 
(r)
The Executive understands and acknowledges that the Company has the right not to
record a purported transfer of the Executive Note.

 

 
(s)
The Executive confirms that she has been advised to consult with her own legal
and financial advisors with respect to the suitability of the Executive Note
(and the non-transferability restrictions thereon) as an investment for the
Executive and confirms that no representation has been made to her by or on
behalf of the Company with respect thereto.

 


9.   Full and Independent Knowledge. The Parties represent that they have
discussed thoroughly all aspects of this Agreement with their respective
attorneys, fully understand all of the provisions of the Agreement, and are
voluntarily entering into this Agreement.


10.   No Representations. The Parties acknowledge that, except as expressly set
forth herein, no representations of any kind or character have been made to
induce the execution of this Agreement.


11.   Mutual Non-Admission of Liability. Each of the Parties hereby expressly
acknowledges that the execution of this Agreement and the mutual consideration
provided hereunder are not and shall not be construed in any way as an admission
of wrongdoing or liability on the part of any Party arising out of or
attributable to the Executive’s relationship with and employment at Company or
the termination of those relationships.


12.   Waiver. The failure of any Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


13.   Miscellaneous.



 
(a)
The language of all parts in this Agreement shall be construed as a whole,
according to its fair meaning, and not strictly for or against any Party, each
Party having had a hand in its drafting;


46

--------------------------------------------------------------------------------




 
(b)
Should any provision in this Agreement be declared or determined to be illegal
or invalid, the validity of the remaining parts, terms, or provisions shall not
be affected thereby, and the illegal or invalid part, term, or provision shall
be deemed not to be part of this Agreement, and all remaining provisions shall
remain valid and enforceable.




 
(c)
Except as otherwise expressly provided in the Securities Exchange Agreement and
the Note Escrow Agreement, this Agreement sets forth the entire agreement
between the Parties pertaining to the subject matter of this Agreement and fully
supersedes any prior agreement or understanding pertaining to the subject matter
hereof;




 
(d)
The headings used herein are for reference only and shall not affect the
construction of this Agreement.



15.   Counterparts. This Agreement may be executed in one or more counterparts,
by facsimile or original signature, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.


16.   Notification. Notice to be given under this Agreement shall be deemed
given, when received, and if sent by reputable courier (DHL, FedEx or UPS), as
follows:


If to the Company, to:


TIA V, Inc.
1095 Budapest
Soroksari ut 94-96

 
Att:
Mr. Victor Rozsnyay

Fax No.: +36-


Copy to:


Sierchio Greco & Greco, LLP
720 Fifth Avenue
Suite 1301
New York, New York 10019
Att: Joseph Sierchio, Esq.
Fax No.: (212) 246-2225


If to the Executive, to:


Mrs. Mary Passalaqua
7325 Oswego Road , Suite D
Liverpool, New York, 13090
Fax No.: (315) 451-3964




With a copy to:


Hodgson Russ, LLP
1540 Broadway, 24th Floor
New York, New York 10036
Att: Jeffrey A. Rinde, Esq.
Fax: (212) 751-0928




[The remainder of this page has been left blank intentionally. The signatures of
the parties appear on the next succeeding page.]

47

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the day and year first-above written.



 
TIA V, INC.
                 
By
     
Name:
     
Title:
 



THE EXECUTIVE:



   
Mrs. Mary Passalaqua
 


48

--------------------------------------------------------------------------------



EXHIBIT A


[FORM OF LETTER OF RESIGNATION]




Mrs. Mary Passalaqua
7325 Oswego Road, Suite D
Liverpool, New York, 13090




March   , 2007


BY HAND


Tia V, Inc.

           





Ladies and Gentlemen::


Effective as of March   , 2007, I hereby resign my position as a director of Tia
V, Inc. and, additionally, resign all of my officer positions with Tia V, Inc.,
namely, my positions as President, Secretary and Treasurer.





 
Sincerely,
         
Mary Passalaqua



MP/

49

--------------------------------------------------------------------------------



EXHIBIT B


[FORM OF NOTE ESCROW AGREEMENT]


* * * *


NOTE ESCROW AGREEMENT dated as of April , 2007 (hereinafter, the “Note Escrow
Agreement”) by and among Hodgson Russ, LLP, a registered professional limited
liability partnership, having a place of business located at 1540 Broadway, 24th
Floor, New York, New York 10036 (hereinafter, “Escrow Agent”); Tia V, Inc., a
Delaware corporation, having its principal place of business located at 1095
Budapest
Soroksari ut 94-96, Hungary (hereinafter, “Company”), and Mrs. Mary Passalaqua,
an individual currently having her principal place of business located at 325
Oswego Road, Suite D, Liverpool, New York, 13090 (hereinafter, “Executive”).


R E C I T A L S:


WHEREAS, Company and Executive have entered into a Separation and Release
Agreement dated as of April , 2007 (the “Separation Agreement”) regarding the
Executive’s separation from the Company as an officer, director and employee,
and her release of certain possible claims against the Company (All terms not
otherwise expressly defined in this Note Escrow Agreement shall have the
respective meanings ascribed to them in the Separation Agreement);


WHEREAS, Section 2(b) of the Separation Agreement requires that the Company
deliver the Note on the Cessation Date to the Escrow Agent pursuant to the terms
and conditions of this Note Escrow Agreement; and


WHEREAS, Escrow Agent hereby agrees to act as escrow agent with respect to the
Note hereunder and hold and distribute the Note in accordance with the terms and
conditions of this Note Escrow Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, IT IS HEREBY AGREED AS FOLLOWS:


1.   Establishment of Escrow for Note; Safekeeping of Note. The Escrow Agent
hereby acknowledges receipt this day from Company, or on behalf of Company, the
Note, representing a 1-year promissory note in the face principal amount of Two
Hundred Fifty Thousand and 00/100 U.S. Dollars ($250,000.00) with the Company,
as maker, and the Executive, as payee. The Escrow Agent shall keep the Note in a
safe and secure location and the Note shall be retained and distributed by the
Escrow Agent in accordance with the terms and condition of this Note Escrow
Agreement.


2.   Escrow Period. This Note Escrow Agreement regarding the Note shall be in
force and effect commencing on the date hereof and continuing until the earliest
to occur of: (i) close of business on April 13, 2007 (the expiration of the
Revocation Period); (ii) the appointment of a successor escrow agent consistent
with the terms hereof; or (iii) the mutual written consent of the Company, the
Executive and the Escrow Agent, (the “Expiration Date”).


3.   Delivery of the Note Prior to the Expiration Date. If at any time prior to
the Expiration Date, the Executive wishes to revoke the Separation Agreement (a
“Revocation”), then the Executive shall, at the time of written notification of
counsel to the Company pursuant to the terms of the Separation Agreement,
simultaneously notify the Escrow Agent, in writing, of such Revocation. Within
two (2) business days of receipt of the Revocation, the Escrow Agent shall
return the Note to the Company, to the Att: of Mr. Victor Rozsnyay, together
with a copy of the Revocation.


In the event the Escrow Agent shall be uncertain as to whether or not the
Revocation was provided prior to the expiration of the Revocation Period or
thereafter, the Escrow Agent shall (i) continue to hold the Note until the
Escrow Agent has received written notice from both the Executive and the Company
directing the delivery of the Note, in which case the Escrow Agent shall then
deliver the Note in accordance with such direction, or (ii) in the event of
litigation between the Executive and the Company, deliver the Note in dispute to
the clerk of the court in which said litigation is pending, or (iii) take such
affirmative steps as the Escrow Agent may, at the Escrow Agent's option, elect
in order to terminate the Escrow Agent's duties including, but not limited to,
depositing the Note in dispute in any court which the Escrow Agent shall select
in New York, and commencing an action for interpleader, the reasonable costs
thereof to be borne by whichever of Seller or Purchaser is the losing party.
Upon the deposit by the Escrow Agent of the Note in dispute with the Clerk of
any court, the Escrow Agent shall be relieved of all further obligations and
released from all liability hereunder.

50

--------------------------------------------------------------------------------



4.   Delivery of the Note Following the Expiration of the Revocation Period. If
the Escrow Agent shall not have received a Revocation prior to the Expiration
Date, then within two (2) business days following the expiration of the
Revocation Period, the Escrow Agent shall deliver the Note to the Executive.


5.   Escrow Agent’s Rights and Duties. It is understood and agreed by the
parties to this Agreement as follows:


(a)   The Escrow Agent shall not be responsible for or be required to enforce
any of the terms or conditions of this Note Escrow Agreement or any other
agreement between the Executive and the Company. The Escrow Agent shall not be
responsible for the performance by the Executive or the Company of their
respective obligations under this Note Escrow Agreement.


(b)   The Escrow Agent is not and shall not be deemed to be a trustee for any
party for any purpose and is merely acting as a stakeholder and in a ministerial
capacity hereunder with the limited duties herein prescribed.


(c)   The Escrow Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume genuineness, of any notice, instruction,
certificate, signature, instrument or other document which is given to the
Escrow Agent without verifying the truth or accuracy thereof. The Escrow Agent
shall not be obligated to make any inquiry as to the authority, capacity,
existence or identity of any person purporting to give any such notice or
instructions or the execution of any such certificate, instrument or other
document which is given to the Escrow Agent or to verify the truth or accuracy
thereof.


(d)   In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions with respect to the delivery of
the Note under Sections 3 or 4 of this Note Escrow Agreement which, in its sole
determination, are in conflict either with other instructions received by it or
with any provision of this Note Escrow Agreement, it shall be entitled to retain
the Note pending the resolution of such uncertainty to the Escrow Agent’s sole
satisfaction, by final judgment of a court or courts of competent jurisdiction
or otherwise; or the Escrow Agent, at its sole option, may deposit the Note with
the Clerk of a court of competent jurisdiction in a proceeding to which all
parties in interest are joined. Upon the deposit by the Escrow Agent of the Note
with the Clerk of any court, the Escrow Agent shall be relieved of all further
obligations and released from all liability hereunder.


(e)   The Escrow Agent is not and shall not be deemed to be liable for any
action taken or omitted by it in good faith and may rely upon, and act in
accordance with, the advice of its counsel without liability on its part for any
action taken or omitted in accordance with such advice. In any event, its
liability hereunder shall be limited to liability for gross negligence, willful
misconduct or bad faith on its part.


(f)   The Executive and the Company agree to save harmless, indemnify and defend
the Escrow Agent for, from and against loss, damages, liability, judgment, cost
and expense whatsoever, including attorney’s fees, suffered or incurred by it by
reason of, or on account of, any misrepresentation made to it or its status or
activities as Escrow Agent under this Note Escrow Agreement except for any loss,
damage, liability, judgment, cost or expense resulting from gross negligence,
willful misconduct or bad faith on the part of the Escrow Agent.


(g)   The Escrow Agent shall not be required to defend any legal proceeding
which may be instituted against it in respect of the subject matter of this Note
Escrow Agreement. If any such legal proceeding is instituted against it, the
Escrow Agent agrees promptly to give notice of such proceeding to all parties to
this Escrow Agreement. The Escrow Agent shall not be required to institute legal
proceedings of any kind.

51

--------------------------------------------------------------------------------



(h)   The Escrow Agent shall not, by act, delay, omission or otherwise, be
deemed to have waived any right or remedy it may have either under this
Agreement or generally, unless such waiver be in writing, and no waiver shall be
valid unless it is in writing, signed by the Escrow Agent, and only to the
extent expressly therein set forth. A waiver by the Escrow Agent under the terms
of this Agreement shall not be construed as a bar to, or waiver of, the same or
any other such right or remedy which it would otherwise have on any other
occasion.


(i)   The Escrow Agent may resign as such hereunder by giving five (5) business
days’ written notice thereof to the Executive and the Company. Should the Escrow
Agent resign as herein provided, it shall not be required to dispose of the
Note, but its only duty shall be to hold the Note for a period of not more than
twenty (20) days following the effective date of such resignation, at which time
(a) if the successor escrow agent shall be appointed and written notice thereof
(including the name and address of such successor escrow agent) shall have been
given to the resigning Escrow Agent by the Company and the Executive, then the
resigning Escrow Agent shall deliver over to the successor escrow agent the
Note; or (b) if the resigning Escrow Agent shall not have received written
notice signed by the Company and the Executive and a successor escrow agent,
then the resigning Escrow Agent shall promptly deposit the Note with the Clerk
of a court of competent jurisdiction in a proceeding to which all parties in
interest are joined. Upon the deposit by the Escrow Agent of the Note with the
Clerk of any court, the Escrow Agent shall be relieved of all further
obligations and released from all liability hereunder. The resigning Escrow
Agent shall be entitled to be reimbursed by the Company and the Executive for
any expenses incurred in connection with its resignation, transfer and delivery
of the Note to a successor escrow agent pursuant to this Section 5(i). Each
substitute Escrow Agent shall thereafter hold the Note received by it pursuant
to the terms of this Note Escrow Agreement and otherwise act hereunder as if it
were the Escrow Agent originally named herein. The Escrow Agent’s duties and
responsibilities hereunder shall terminate upon the deliver of the Note then
held in escrow according to such written instructions or upon such delivery as
herein provided. This note Escrow Agreement shall not otherwise be assignable by
the Escrow Agent without the prior written consent of the Executive and the
Company.


(k)   The Escrow Agent shall not be prohibited from representing Executive in
the event there is any dispute arising out of or relating to this Note Escrow
Agreement or the disposition of the Note, provided, however, that Company shall
have no obligation hereunder to pay any costs or fees associated with such
representation of the Executive.


6   Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given and effective: (i) on the date of delivery, if delivered personally;
(ii) on the date of transmission, if sent by facsimile, telecopy, telex or other
similar telegraphic communications equipment; (iii) one business day after
delivery to an overnight delivery courier service for next-business day
delivery; or (iv) on the fifth business day following the date of mailing, if
sent by registered mail, return receipt requested, postage prepaid, and in each
case addressed to such party at the following address:
 
If to the Company, at:
 
1095 Budapest
Soroksari ut 94-96
Attention: Viktor Rozsnyay
Tel: 011-36-1-456-6061
Fax: 011-36-1-456-6062
Email: viktor@powerofthedream.com 


With a copy (which shall not constitute notice) to each of:


Dr. Gabor Szilagyi
1022 Budapest
Bimbo ut 37
Hungary
Gabor.Szilagyi@drhg.hu


and

52

--------------------------------------------------------------------------------



Sierchio Greco & Greco, LLP
720 Fifth Avenue, Suite 1301
New York, New York 10019
Tel: (212) 246-3030
Fax: (212) 246-2225
Attention: Joseph Sierchio
E-mail: jsierchio@sggllp.com


If to the Executive:
 
7325 Oswego Road
Suite D
Liverpool, New York 13090
Tel: (315) 451-7515
Fax: (315) 451-3964
  
With a copy (which shall not constitute notice) to:


Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, NewYork 10036
Tel: (212) 751-4300
Fax: (212) 751-0928
Att: Jeffrey A. Rinde, Esq.
E-mail: JRinde@hodgsonruss.com


7.   General. This Note Escrow Agreement (a) constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof; (b) supersedes any
and all prior understandings or agreements relating to the subject matter
hereof; (c) may not be assigned, modified, amended or terminated except in
writing signed by all the parties hereto; (d) shall be governed by, and
construed in accordance with the laws of the State of New York; (e) shall be
binding upon an inure solely to the benefit of the parties hereto and their
respective successors and assigns; (f) shall not confer upon any person not
referred to in (e) hereof any rights or remedies of any nature whatsoever under
or by reason of this Note Escrow Agreement; and (g) may be executed in
counterparts, each of which shall be deemed to be an original, but which
together shall constitute one and the same instrument.
   
IN WITNESS WHEREOF, the parties hereto have set forth their respective hands and
seals on the date and year first above written, agreeing to be bound by the
terms hereof.



 
TIA V, INC.
         
By:
 
   
Name:
     
Title:
           
EXECUTIVE:
             
Mrs. Mary Passalaqua



ESCROW AGENT:
HODGSON RUSS, LLP


By
     
Name:
,
     
Authorized Signatory
 


53

--------------------------------------------------------------------------------



Exhibit 1.3(d)


To the Share Exchange Agreement dated as of March 16, 2007 (the “Agreement”) by
and among Tia V, Inc., Mary Passalaqua, Vidatech Kft., and the shareholders of
Vidatech Kft., each of whom is a signatory thereto.


NON-NEGOTIABLE PROMISSORY NOTE


 
THIS NON-NEGOTIABLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND MAY NOT, BY ITS TERMS, BE TRANSFERRED OR
SOLD.
 
NON-NEGOTIABLE PROMISSORY NOTE
 

     
$250,000.00
  
April , 2007



FOR VALUE RECEIVED, the undersigned, Power of the Dream Ventures, Inc. f/k/a
“Tia V, Inc.”, a Delaware corporation (“Maker”), hereby promises to pay to Mary
Passalaqua (“Payee”), on April , 2008, except as otherwise set forth herein (the
“Maturity Date”), the aggregate principal amount of TWO HUNDRED FIFTY THOUSAND
AND 00/100 U.S. DOLLARS (U.S. $250,000.00), such amount, together with the
amount of any interest that has accrued and been added thereto in accordance
with the terms of this Non-Negotiable Promissory Note (the “Note”), being
referred to herein as the “Principal Amount.” The entire outstanding Principal
Amount and all accrued but unpaid interest represented by this Note to date
shall be repaid in full by Maker on the Maturity Date, unless this Note is
earlier prepaid in accordance with the terms hereof.


1.
Interest. Interest on the outstanding Principal Amount shall accrue daily at the
rate of <>% per annum, which rate of interest was equal to the prime rate, as
reported by the Wall Street Journal's bank survey on April , 2007, from the date
on which the Principal Amount has first been loaned to Maker, through and
including the date on which such Principal Amount is paid in full. All
computations of interest payable under this Note shall be made on the basis of
the actual number of days elapsed divided by 360. Notwithstanding the provisions
of this Note, if the rate of interest payable hereunder is limited by law, the
rate payable hereunder shall be the lesser of: (a) the rate set forth in this
Note and (b) the maximum rate permitted by law. If, however, interest is accrued
or paid hereunder in excess of the maximum rate of interest permitted by law,
any interest so accrued or paid which exceeds such maximum rate shall
automatically be considered a payment of principal and shall automatically be
applied in reduction of principal due on this Note to the extent of such excess.



2.
Payment. All payments of interest and principal hereunder shall be made in
lawful money of the United States of America by wire transfer to such account as
Payee may designate by ten (10) days advance written notice to Maker or, if no
such account has been designated, at the business address of Payee. All payments
hereunder shall be applied first to any unpaid accrued interest, second to
payment of all, if any, other amounts except principal due under or in respect
of this Note, and third to repayment of the unpaid Principal Amount.



3.
Non-Negotiable. This Note is non-negotiable and may not be sold, assigned,
pledged, hypothecated, or transferred in any manner, in whole or in part, nor
shall any interest herein be granted to any third party.

 
4.
Prepayment. Maker shall have no right to prepay, redeem or otherwise acquire
this Note prior to the Maturity Date, other than with Payee’s prior written
consent. Notwithstanding the foregoing, Maker shall be obligated to prepay the
Principal Amount of this Note upon the closing of any financing, whether debt or
equity (or a combination thereof) resulting in gross proceeds of no less than
$3,000,000.



5.
Waiver of Presentment, Etc. Maker hereby, to the fullest extent permitted by
applicable law, waives presentment, demand, notice, protest and all other
demands and notices in connection with delivery, acceptance, performance,
default, acceleration or enforcement of or under this Note.


54

--------------------------------------------------------------------------------



6.
Amendment. This Note may not be amended or modified except in a writing signed
by both parties.

 
7.
Waiver. Except as expressly provided herein, no waiver of any provision of this
Note shall be binding unless executed in writing by the party making the waiver.
The failure of Payee to exercise any of its rights, remedies, powers or
privileges hereunder in any instance will not constitute a waiver thereof, or of
any other right or remedy, and no single or partial exercise of any right or
remedy shall preclude any other or further exercise thereof or of any other
right or remedy. No waiver of any provision of this Note shall be deemed to, or
shall, operate as a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver.

 
8.
Collection Costs. Maker will pay on demand all costs of collection, including
all court costs and reasonable attorneys’ fees, paid or incurred by Payee in
enforcing this Note after an Event of Default has occurred.



9.
Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Maker hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, for the adjudication of any dispute hereunder or in connection
herewith or therewith, or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Maker hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Note and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
MAKER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.



10.
Entire Agreement. This Note embodies the entire agreement of the parties hereto
with respect to the subject matter of this Note and supersedes all prior
agreements with respect to its subject matter.



11.
Severability. If one or more of the provisions of this Note should for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.





IN WITNESS WHEREOF, Maker has duly executed and delivered this Non-Negotiable
Promissory Note as of the date first written above.



 
MAKER:
           
POWER OF THE DREAM VENTURES, INC.
 
f/k/a “TIA V, INC.”
           
By
     
Name:
Victor Rozsnyay
   
Title:
President & CEO

 
 
54

--------------------------------------------------------------------------------